Exhibit 10.3

 

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of

 

May 8, 2012

 

among

 

CUBIC CORPORATION,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

BANK OF THE WEST,
as Co-Syndication Agent,

 

UNION BANK, N.A.,
as Co-Syndication Agent

 

U.S. BANK NATIONAL

ASSOCIATION,
as Co-Syndication Agent,

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION,
as Co-Syndication Agent and

 

BRANCH BANKING AND

TRUST COMPANY,
as Co-Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

 

 

Section 1.01.

 

Defined Terms

1

 

Section 1.02.

 

Classification of Loans and Borrowings

19

 

Section 1.03.

 

Terms Generally

19

 

Section 1.04.

 

Accounting Terms; GAAP

19

 

 

 

 

ARTICLE II

THE CREDITS

20

 

 

 

 

 

 

Section 2.01.

 

Commitments

20

 

Section 2.02.

 

Loans and Borrowings

20

 

Section 2.03.

 

Requests for Borrowings

21

 

Section 2.04.

 

Swingline Loans

21

 

Section 2.05.

 

Letters of Credit

22

 

Section 2.06.

 

Funding of Borrowings

26

 

Section 2.07.

 

Interest Elections

26

 

Section 2.08.

 

Termination, Reduction and Increase of Commitments

27

 

Section 2.09.

 

Repayment of Loans; Evidence of Debt

30

 

Section 2.10.

 

Prepayment of Loans

30

 

Section 2.11.

 

Fees

31

 

Section 2.12.

 

Interest

32

 

Section 2.13.

 

Alternate Rate of Interest

32

 

Section 2.14.

 

Increased Costs

33

 

Section 2.15.

 

Break Funding Payments

34

 

Section 2.16.

 

Taxes

34

 

Section 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

38

 

Section 2.18.

 

Mitigation Obligations

40

 

Section 2.19.

 

Defaulting Lenders

41

 

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

42

 

 

 

 

 

 

Section 3.01.

 

Existence and Power

42

 

Section 3.02.

 

Corporate and Governmental Authorization; No Contravention

42

 

Section 3.03.

 

Binding Effect

43

 

Section 3.04.

 

Financial Information

43

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

Section 3.05.

 

Litigation

43

 

Section 3.06.

 

Compliance with ERISA

43

 

Section 3.07.

 

Taxes

43

 

Section 3.08.

 

Environmental Compliance

44

 

Section 3.09.

 

Properties

45

 

Section 3.10.

 

Compliance with Laws and Agreements

45

 

Section 3.11.

 

Investment and Holding Company Status

45

 

Section 3.12.

 

Full Disclosure

45

 

Section 3.13.

 

Solvency

45

 

Section 3.14.

 

Employee Matters

46

 

Section 3.15.

 

Use of Proceeds

46

 

Section 3.16.

 

Subsidiaries

46

 

Section 3.17.

 

No Change in Credit Criteria or Collection Policies

46

 

 

 

 

 

ARTICLE IV

CONDITIONS

47

 

 

 

 

 

 

Section 4.01.

 

Effective Date

47

 

Section 4.02.

 

Each Credit Event

48

 

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

48

 

 

 

 

 

 

Section 5.01.

 

Financial and Business Information

49

 

Section 5.02.

 

Officer’s Certificate

51

 

Section 5.03.

 

Inspection

52

 

Section 5.04.

 

Reporting Treatment of Unrestricted Subsidiaries

52

 

Section 5.05.

 

Compliance with Law

53

 

Section 5.06.

 

Insurance

53

 

Section 5.07.

 

Maintenance of Properties

53

 

Section 5.08.

 

Payment of Taxes and Claims

53

 

Section 5.09.

 

Corporate Existence, Etc.

53

 

Section 5.10.

 

Nature of Business

54

 

Section 5.11.

 

Additional Guarantors

54

 

 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

54

 

 

 

 

 

 

Section 6.01.

 

Financial Ratios

54

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

Section 6.02.

 

Limitations on Indebtedness

54

 

Section 6.03.

 

Limitation on Liens

55

 

Section 6.04.

 

Limitation on Sale and Leasebacks

56

 

Section 6.05.

 

Mergers, Consolidations and Sales of Assets and Acquisitions

57

 

Section 6.06.

 

Transactions with Affiliates

58

 

Section 6.07.

 

Designation of Subsidiaries

58

 

Section 6.08.

 

Modification of Operating Documents

58

 

Section 6.09.

 

Restrictive Agreements

58

 

Section 6.10.

 

Restricted Payments

59

 

Section 6.11.

 

Investments, Loans, Advances, and Guarantees

59

 

Section 6.12.

 

Activities of SPEs and Unrestricted Subsidiaries

60

 

 

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

60

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

63

 

 

 

ARTICLE IX

MISCELLANEOUS

65

 

 

 

 

Section 9.01.

 

Notices

65

 

Section 9.02.

 

Waivers; Amendments

66

 

Section 9.03.

 

Expenses; Indemnity; Damage Waiver

67

 

Section 9.04.

 

Successors and Assigns

68

 

Section 9.05.

 

Survival

71

 

Section 9.06.

 

Counterparts; Integration; Effectiveness

72

 

Section 9.07.

 

Severability

72

 

Section 9.08.

 

Right of Setoff

72

 

Section 9.09.

 

GOVERNING LAW; Jurisdiction; Consent to Service of Process

72

 

Section 9.10.

 

WAIVER OF JURY TRIAL

73

 

Section 9.11.

 

Headings

73

 

Section 9.12.

 

Confidentiality

73

 

Section 9.13.

 

Interest Rate Limitation

75

 

Section 9.14.

 

USA Patriot Act

75

 

Section 9.15.

 

Judgment Currency

75

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

Schedule 1.01

Existing Letters of Credit

 

Schedule 2.01

Commitments

 

Schedule 3.05

Disclosed Matters as to Litigation

 

Schedule 3.08

Disclosed Matters as to Environmental Compliance

 

Schedule 3.16A

Restricted Subsidiaries

 

Schedule 3.16B

Unrestricted Subsidiaries

 

Schedule 6.03

Liens

 

Schedule 6.21

Existing Investments in Unrestricted Subsidiaries

 

 

 

 

EXHIBITS

 

 

Exhibit A

Form of Assignment and Assumption

 

Exhibit B

Form of Opinion of Borrower’s Counsel

 

Exhibit C

Form of Promissory Note

 

Exhibit D

Form of Guarantee

 

Exhibit E

Form of Compliance Certificate

 

Exhibit F-1

Form of U.S. Tax Certificate

 

Exhibit F-2

Form of U.S. Tax Certificate

 

Exhibit F-3

Form of U.S. Tax Certificate

 

Exhibit F-4

Form of U.S. Tax Certificate

 

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 8, 2012, among
CUBIC CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.

 

The Borrower, various lenders and JPMCB, as administrative agent for such
lenders, are parties to that certain First Amended and Restated Credit Agreement
dated as of December 16, 2009, as amended prior to the date hereof (as so
amended, the “Existing Credit Agreement”); and

 

The parties hereto have agreed that the Existing Credit Agreement shall be
amended and restated in its entirety.

 

Accordingly, the Borrower, the Lenders and the Administrative Agent (such terms
having the respective meanings ascribed to such terms hereinafter) hereby agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder or any successor appointed
pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
Person or any Subsidiary or any corporation of which such Person and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Borrower.

 

--------------------------------------------------------------------------------


 

“Agreement Currency” has the meaning assigned to such term in Section 9.15.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan or the Revolving Credit Commitment Fee;

 

(i)            if such day occurs on or after the Effective Date and prior to
the delivery of the first financial statements referred to in clause (ii) below,
(x) with respect to Loans that are Eurodollar Loans, 1.375%, (y) with respect to
Loans that are ABR Loans, 0.375% and (z) with respect to the Revolving Credit
Commitment Fee, 0.200% and

 

(ii)           if such day occurs on or after the date upon which the Borrower
shall have delivered to the Administrative Agent the financial statements
required to be delivered for the fiscal period ended March 31, 2012 pursuant to
Section 5.01(a), the rate as set forth below that corresponds to the Leverage
Ratio as of the last day of the fiscal quarter or fiscal year most recently
ended prior to such day for which financial statements shall have been delivered
to the Administrative Agent as required pursuant to Section 5.01(a) or
(b) hereof, together with the corresponding compliance certificate required
pursuant to Section 5.02 hereof; provided that any increase or decrease in the
Applicable Rate shall become effective as of the fifth Business Day immediately
following the date the financial statements and accompanying compliance
certificate shall have been delivered for a fiscal quarter or fiscal year end;
and provided, further, that (A) if the Borrower shall fail to timely deliver
such statements and certificates for any such fiscal quarter or fiscal year
period or (B) during the continuance of an Event of Default, then the Applicable
Rate with respect to ABR Loans and Eurodollar Loans and with respect to the
Revolving Credit Commitment Fee shall be determined for the period (x) from and
including the date upon which such financial statements and certificate were
required to be delivered to but excluding the date upon which financial
statements and a certificate complying with Section 5.01(a) or (b) and
Section 5.02 are delivered or (y) from and including the date from which such
Event of Default shall have occurred but excluding the date upon which such
Event of Default is cured or waived as if the applicable Leverage Ratio was
greater than 2.50:1.00:

 

2

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Eurodollar
Spread for Loans

 

ABR Spread
for Loans

 

Commitment
Fee

 

Less than 1.00 to 1.00

 

1.375

%

0.375

%

0.20

%

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

1.50

%

0.50

%

0.25

%

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

1.75

%

0.75

%

0.30

%

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

2.00

%

1.00

%

0.35

%

Greater than or equal to 2.50 to 1.00

 

2.25

%

1.25

%

0.40

%

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means at any time (i) the total Revolving Loan Commitments minus
(ii) the sum at such time of (x) the unpaid principal balance of all Loans and
(y) the LC Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the recitals.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease” means any lease the obligation for Rentals with respect to which
is required to be capitalized on a consolidated balance sheet of the lessee and
its subsidiaries in accordance with GAAP.

 

“Capitalized Rentals” of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a consolidated balance sheet of such Person.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change in Control” means (a) the acquisition by any party, or two or more
parties acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 50% or more
of the outstanding shares of voting stock of the Borrower, or (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body of the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii) , any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); provided, however, that neither the
ownership nor acquisitions of shares of the capital stock of the Borrower by,
nor the transfers of shares of the capital stock of the Borrower between,
Members of the Zable Family shall constitute a Change in Control.

 

4

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption or effectiveness of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after or in effect after the date of this Agreement or (c) compliance
by any Lender (or, for purposes of Section 2.12(b), by any lending office of
such Lender or by such Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made, issued or becoming effective after the date of this
Agreement; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class,” when used in reference to any Loan or Borrowing, refers to when such
Loans, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Revolving Loan Commitment.

 

“Consolidated Adjusted EBITDA” means with respect to the Borrower and its
Restricted Subsidiaries for any period Consolidated EBITDA for such period
adjusted to take into account the EBITDA of any subsequently acquired Person
which becomes a Restricted Subsidiary for the applicable period of calculation
which occurred prior to its acquisition so long as such EBITDA may be verified
from audited financial statements.

 

“Consolidated Cash Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the cash interest expense of the
Borrower and its Restricted Subsidiaries during such period determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means with respect to the Borrower and its Restricted
Subsidiaries for any period (a) the sum of (i) Consolidated Net Income,
(ii) Consolidated Interest Expense (to the extent deducted in determining
Consolidated Net Income), (iii) taxes, and (iv) depreciation and amortization
(to the extent deducted in determining Consolidated Net Income) and stock
compensation and other non-cash items properly deductible in determining
Consolidated Net Income, calculated on a consolidated basis in accordance with
GAAP, minus (b) non-cash items properly added in determining Consolidated Net
Income for such period, all such calculations to be on a consolidated basis in
accordance with GAAP.

 

“Consolidated Indebtedness” means, as the context requires, (a) all Indebtedness
of the Borrower and its Restricted Subsidiaries or (b) all Indebtedness of the
Borrower and its Subsidiaries, in either case determined on a consolidated basis
eliminating intercompany items.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense of the Borrower and
its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP, and shall in any event include, without
limitation, (i) the amortization of debt discounts, (ii) the amortization of all
fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense and (iii) the portion of any Capitalized Lease
allocable to interest expense.

 

“Consolidated Net Income” for any period means consolidated net income or net
earnings (or any comparable line item) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP, excluding extraordinary items
and gains or loses resulting from changes in accounting principles and interest
income.

 

“Consolidated Net Worth” means, as of the date of any determination thereof the
amount of the capital stock accounts (net of treasury stock, at cost) plus (or
minus in the case of a deficit) the surplus in retained earnings of the Borrower
and its Subsidiaries as determined in accordance with GAAP.

 

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Indebtedness of the Borrower and its
Subsidiaries as of such date plus (b) Consolidated Net Worth as of such date.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

6

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.05 and 3.08.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate

 

7

--------------------------------------------------------------------------------


 

of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Borrower under this Agreement, any
of the following Taxes imposed on or with respect to a Recipient: (a) income or
franchise Taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Non-U.S. Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FACTA) on such date such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.16(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.16(a)..

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

 

“Existing Letters of Credit” means those letters of credit more particularly
described on Schedule 1.01.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter dated March 2, 2012, between the Borrower and the
Administrative Agent setting forth certain fees to be paid by the Borrower to
the Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

 

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), the Notes evidencing Loans, any Guarantee of the Obligations and any
other agreement hereafter created to which the Borrower or any Guarantor is a
party that relates to the obligations of the Borrower or any such Guarantor
under any of the foregoing.

 

“Funded Debt” of any Person means (a) all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of one or more than one year from
the date of origin thereof (or which is renewable or extendible at the option of
the obligor for a period or periods more than one year from the date of origin),
including all payments in respect thereof that are required to be made within
one year from the date of any determination of Funded Debt, whether or not the
obligation to make such payments shall constitute a current liability of the
obligor under GAAP, (b) all Capitalized Rentals of such Person, and (c) all
Guaranties by such Person of Funded Debt of others.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)           to purchase such Indebtedness or obligation or any property
constituting security therefor;

 

(b)           to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

 

(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or

 

(d)           otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.

 

9

--------------------------------------------------------------------------------


 

Without limiting the foregoing, in any computation of the Indebtedness or other
liabilities of the obligor under any Guarantee, the Indebtedness or other
obligations that are the subject of such Guarantee shall be assumed to be direct
obligations of such obligor.

 

“Guarantor” means each domestic Restricted Subsidiary now existing or hereafter
created, and executing and delivering a Guarantee of the Obligations in the form
of Exhibit D, but which in any event shall encompass domestic Restricted
Subsidiaries representing at all times not less than 85% of total assets and
Consolidated EBITDA (computed for the Borrower and its domestic Restricted
Subsidiaries) of the Borrower and all its domestic Restricted Subsidiaries;
provided, that in no event shall any SPE be required to be a Guarantor.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” with respect to any Person means, at any time, without
duplication:

 

(a)           its liabilities for borrowed money, including, without limitation,
deferred payments, and its redemption obligations in respect of mandatorily
redeemable Preferred Stock;

 

(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 

(c)           all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

 

(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

 

(e)           all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions, whether or not representing obligations for borrowed
money, but excluding any commercial letter of credit entered into in the
ordinary course of business by any such bank or other financial institution
relating to the export or import of properties or any letter of credit entered
into in the ordinary course of business by any such bank or other financial
institution relating to the performance by such Person of its obligations under
any contract or agreement (other than any note, credit, loan or other financial
instrument or like agreement);

 

(f)            Swaps of such Person; and

 

10

--------------------------------------------------------------------------------


 

(g)           any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement and
(b) Other Taxes.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each January, April, July and October,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. or, at the request of the
Borrower and with the concurrence of such Lender, any other Lender, to the
extent such Person is acting, in its capacity as the issuer of Letters of Credit
hereunder.  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

11

--------------------------------------------------------------------------------


 

“JPMCB” has the meaning assigned to such term in the recitals.

 

“Judgement Currency” has the meaning assigned to such term in Section 9.15.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
pro rata (based on its Revolving Loan Commitment) share of the total LC Exposure
at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lender Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Leverage Ratio” means, as of the last day of any fiscal quarter of the Borrower
and its Restricted Subsidiaries on a consolidated basis, the ratio on a rolling
four fiscal quarter basis of (i) Consolidated Indebtedness to (ii) Consolidated
Adjusted EBITDA.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page providing rate quotations comparable
to those currently provided on such page, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate of dollar deposits with the maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the security interest lien arising from a

 

12

--------------------------------------------------------------------------------


 

mortgage, encumbrance, pledge, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes.  The term “Lien” shall include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
(including, with respect to stock, stockholder agreements, voting trust
agreements, buy-back agreements and all similar arrangements) affecting
property.  For the purposes of this Agreement, the Borrower or a Subsidiary
shall be deemed to be the owner of any property which it has acquired or holds
subject to a conditional sale agreement, Capital Lease or other arrangement
pursuant to which title to the property has been retained by or vested in some
other Person for security purposes and such retention or vesting shall
constitute a Lien.

 

“Long-Term Lease” means any lease of real or personal property (other than a
Capital Lease) having an original term, including any period for which the lease
may be renewed or extended at the option of the lessor, of more than three
years.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
to perform any of its obligations under this Agreement and the other Financing
Documents, taken as a whole, (c) the validity or enforceability of any of the
Financing Documents, or (d) the rights of or benefits available to the Lenders
or the Administrative Agent under this Agreement and the other Financing
Documents, taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swaps, of any one or more of the Borrower
or any Restricted Subsidiary or Guarantor in an aggregate principal amount
exceeding $2,500,000.

 

“Maturity Date” means May 8, 2017.

 

“Member of the Zable Family” means Walter J. Zable, his spouse, his children,
his grandchildren and any trust of which Walter J. Zable is the settlor.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Note” means any of the promissory notes executed pursuant to Section 2.09(e),
as amended, modified, supplemented, renewed or extended from time to time.

 

“Obligations” means all liabilities and obligations of Borrower, whether now
existing or hereafter incurred, created or arising and whether direct or
indirect, absolute or contingent, due or to become due, arising out of or in
connection with this Agreement, including, without limitation, all principal of
and interest on the Loans, all fees, expenses, indemnities and other amounts
payable by the Borrower under this Agreement or any other Financing Document

 

13

--------------------------------------------------------------------------------


 

(including interest accruing after the filing of a petition or commencement of a
case by or with respect to the Borrower seeking relief under any applicable
federal and state laws pertaining to bankruptcy, reorganization, arrangement,
moratorium, readjustment of debts, dissolution, liquidation or other debtor
relief, specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement), or sold or assigned an interest in this Agreement.

 

“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

 

“Participant” has the meaning assigned to such term in Section 9.04 hereof.

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permits” has the meaning assigned to such term in Section 3.08(i) hereof.

 

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets, all or a substantial part of, a business, division, brand or product
line, or all or substantially all of the stock of any Person (such Person being
the “Target”) that is engaged in a line of business which is substantially
related to that of the Borrower and with respect to which:

 

(a)           such acquisition was approved by each Person’s (including the
Target’s) Board of Directors (or other similar governing body);

 

(b)           at the time of such proposed acquisition and immediately after
giving effect thereto, no Default would exist;

 

(c)           at the time of such proposal acquisition and immediately after
giving effect thereto, the Leverage Ratio shall not be more than 2.75 to 1.00 on
a pro forma basis (such compliance to be confirmed by an officer’s certificate
in a form satisfactory to the Administrative Agent); and

 

14

--------------------------------------------------------------------------------


 

(d)           the Borrower shall have given the Administrative Agent ten
(10) days’ prior written notice, together with (i) all instruments, documents,
certificates, Lien searches, resolutions and opinions (to the extent the
Borrower receives (or provides) resolutions or opinions from (or to) the
applicable Target) delivered to or by the Borrower or a Restricted Subsidiary
and such other information which the Administrative Agent may reasonably request
in connection with any such proposed acquisition and (ii) if the total
consideration being paid (including, without limitation, assumed Indebtedness or
Preferred Stock) exceeds $50,000,000, financial statements, in form and
substance reasonably satisfactory to the Administrative Agent (but not including
audited financial statements if the applicable Target has not been audited), for
the applicable Target.

 

For purposes hereof, “pro forma basis” shall mean the recalculation of the
applicable financial covenants as if the proposed Target (or the business
related to the assets to be acquired from the proposed Target) were consolidated
with the Borrower for the twelve months immediately preceding the date of such
acquisition, with any Indebtedness of such acquired person which is retired in
connection with such acquisition to be excluded from such calculations and
deemed to have been retired as of the first day of such applicable period, with
income statement items and other balance sheet items (whether positive or
negative) attributable to such acquired person to be included in such pro forma
calculations to the extent relating to any such applicable period and with such
other adjustments as may be approved by the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

15

--------------------------------------------------------------------------------


 

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Borrower or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Borrower or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time, all after giving
effect to the terms of Section 2.19(b); provided further that for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent, any Lender that is the Borrower, or any Affiliate of the Borrower
shall be disregarded.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Borrower with responsibility for the administration of the relevant
portion of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary (a) of which more than 80% (by
number of votes) of the Equity Interests with voting power is beneficially
owned, directly or indirectly, by the Borrower and (b) if applicable, as so
designated within the limitations of Section 6.07.  An SPE may be either a
Restricted Subsidiary or an Unrestricted Subsidiary.

 

“Revolving Credit Commitment Fee” has the meaning set forth in Section 2.11(a).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased pursuant to Section 2.08(d), (b) reduced
from time to time pursuant to Section 2.08(b) and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Revolving Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Loan Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Loan
Commitments is $200,000,000.  Effective upon the assignment of an interest
pursuant to Section 9.04, Schedule 2.01 may be amended by the Administrative
Agent to reflect such assignment.

 

16

--------------------------------------------------------------------------------


 

“Sale and Leaseback Transaction” shall have the meaning ascribed thereto in
Section 6.04.

 

“SEC” is defined in Section 5.01(a);

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Borrower.

 

“Senior Funded Debt” means all Funded Debt of the Borrower which is not
expressed to be subordinate or junior in rank to any other Funded Debt of the
Borrower.

 

“SPE” means any direct or indirect Subsidiary of Cubic Corporation that
constitutes a special purpose entity formed solely for the purpose of entering
into contracts relating to transit fare collection services.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Borrower.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency; provided that Swaps entered into by such Person in the ordinary
course of business for the sole purpose of managing or hedging

 

17

--------------------------------------------------------------------------------


 

risk shall not be deemed or construed to constitute Indebtedness within the
terms of this Agreement.  Without limiting the foregoing, the amount of the
obligation under any Swap shall be the amount determined in respect thereof as
of the end of the then most recently ended fiscal quarter of such Person, based
on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its pro rata (based on its Revolving Loan Commitment) share
of the total Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary and, if applicable, as has been designated as such within the
limitations of Section 6.07.  An SPE may be either a Restricted Subsidiary or an
Unrestricted Subsidiary.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

 

“Wholly-owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Borrower and the Borrower’s other Wholly-owned Restricted
Subsidiaries at such time.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%) of all of the Equity Interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.

 

18

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

Section 1.02.         Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., an “ABR
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03.         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04.         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  In calculating
compliance with any of the financial covenants (and related definitions), any
amounts taken into account in making such calculations that were paid, incurred
or accrued in violation of any provision of this Agreement shall be added back
or deducted, as applicable, in order to determine compliance with such
covenants.

 

19

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

Section 2.01.         Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Loan Commitment.  Subject to the foregoing and within the
foregoing limits, the Borrower may borrow, repay (or prepay) and reborrow
Revolving Loans, on and after the date hereof through the Availability Period,
subject to the terms, provisions and limitations set forth herein, including,
without limitation, the requirement that no Revolving Loan shall be made
hereunder if the amount thereof exceeds the Availability outstanding at such
time (in each case, after giving effect to the applications of the proceeds of
such Revolving Loan).

 

Section 2.02.         Loans and Borrowings.  (a) Each Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Loan Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Loan
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)           Subject to Sections 2.07(e) and 2.13, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in a minimum amount of $5,000,000
and an aggregate amount that is an integral multiple of $100,000.  At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Loan
Commitments.  Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
five (5) Eurodollar Revolving Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

20

--------------------------------------------------------------------------------


 

Section 2.03.         Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by writing,
facsimile or telephone (a) in the case of a Eurodollar Borrowing, not later
than 1:00 pm, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 1:00 pm (or 10:00 am, if financing the reimbursement of an LC Disbursement
as contemplated by Section 2.05(e) hereof), New York City time, on the same
Business Day of the proposed Borrowing.  Each such Borrowing Request shall be
irrevocable and if given by telephone shall be confirmed promptly by writing or
fax to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by an authorized signer of the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(a)           the aggregate amount of the requested Borrowing;

 

(b)           the date of such Borrowing, which shall be a Business Day;

 

(c)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(d)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(e)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

Section 2.04.         Swingline Loans.  (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
or (ii) Availability being less than zero; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 pm, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan

 

21

--------------------------------------------------------------------------------


 

available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank) by 3:00 pm, New York City
time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 pm, New York City time, on any Business
Day require the Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s pro rata (based on its
Revolving Loan Commitment) share of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s pro rata (based on its Revolving Credit Commitment) share
of such Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

Section 2.05.         Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account
or for the account of a Restricted Subsidiary, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control. 
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Effective Date shall be governed by the terms and
conditions hereof.

 

22

--------------------------------------------------------------------------------


 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
(which shall not be an Unrestricted Subsidiary) and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $200,000,000 and (ii) after giving effect to the
issuance, amendment, renewal or extension of such Letter of Credit, Availability
shall not be less than zero.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date two years after the date
of issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, two years after such renewal or extension); provided that a
Letter of Credit may provide that its expiration date shall be automatically
extended (but not beyond the date specified in clause (ii) below) to a date not
more than one year after the then outstanding expiration date unless, at least a
specified number of days prior to such then existing expiration date, the
Issuing Bank shall have given the beneficiary thereof notice, in a form that may
be specified in such Letter of Credit, that such expiration date shall not be so
extended, and (ii) the date that is five days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s pro rata
(based on its Revolving Loan Commitment) portion of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s pro rata (based on its Revolving Credit Commitment) portion of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected

 

23

--------------------------------------------------------------------------------


 

by any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 pm, New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 1:00 pm, New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 pm, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 1:00 pm,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the date of receipt; provided that, if such LC
Disbursement is not less than $100,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s pro rata (based on its
Revolving Loan Commitment) portion thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its pro rata (based on
its Revolving Credit Commitment) portion of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall, to the fullest
extent permitted under applicable law, be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect (other than under circumstances which constitute gross negligence or
willful misconduct on the part of the Issuing Bank as finally determined by a
court of competent jurisdiction), (iii) payment of the Issuing Bank under a
Letter of Credit against

 

24

--------------------------------------------------------------------------------


 

presentation of a draft or other document that does not comply with the terms of
such Letter of Credit (other than under circumstances which constitute gross
negligence or willful misconduct on the part of the Issuing Bank as finally
determined by a court of competent jurisdiction), or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (c) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

25

--------------------------------------------------------------------------------


 

Section 2.06.         Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 pm, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amount so received, in like funds, to
an account maintained with Union Bank or such other deposit taking financial
institution as the Borrower may designate to the Administrative Agent upon not
less than three Business Days’ prior notice; provided that Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then the Borrower shall be relieved of its
obligation to pay the corresponding amount to the Administrative Agent and such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07.         Interest Elections.  (a) Any Borrowing on the Effective
Date shall be at the Alternate Base Rate and thereafter shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  The Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Loans, which may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election in writing or by facsimile
transmission or by telephone (confirmed in writing or by fax) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such

 

26

--------------------------------------------------------------------------------


 

election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02;

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies Borrower, then, so long as an Event
of Default is continuing (i) no request may be made for a Eurodollar Borrowing
and no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) each Eurodollar Borrowing, unless repaid as provided herein,
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

 

Section 2.08.         Termination, Reduction and Increase of Commitments. 
(a)  Unless previously terminated, the Revolving Loan Commitments shall
terminate on the Maturity Date.

 

27

--------------------------------------------------------------------------------


 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Loan Commitments; provided that (i) each reduction of the
Revolving Loan Commitments shall be in an amount that is an integral multiple of
$100,000 and not less than $5,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Loan Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the sum of
the Revolving Credit Exposures would exceed the total Revolving Loan
Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Loan Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Loan Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Loan Commitments shall be permanent. 
Each reduction of the Revolving Loan Commitments shall be made ratably among the
Lenders with Revolving Loan Commitments in accordance with their respective
Revolving Loan Commitments.

 

(d)           The Borrower may at any time, by written notice to the
Administrative Agent, and with the consent of the Required Lenders, request that
the Administrative Agent increase the total Revolving Loan Commitments (a
“Revolver Increase”) by (i) adding one or more new lenders to the revolving
credit facility under this Agreement (each a “New Lender”) who wish to
participate in such Revolver Increase and/or (ii) increasing the Revolving Loan
Commitments of one or more Lenders party to this Agreement who wish to
participate in such Revolver Increase; provided, however, that (w) no Default or
Event of Default shall have occurred and be continuing as of the date of such
request or as of the effective date of such Revolver Increase (the “Increase
Date”) or shall occur as a result thereof, (x) any New Lender that becomes party
to this Agreement pursuant to this Section 2.08(d) shall satisfy the
requirements of Section 9.04(b) hereof and shall be acceptable to the
Administrative Agent and consented to by the Borrower and (y) the other
conditions set forth in this Section 2.08(e) below are satisfied.  The
Administrative Agent shall use commercially reasonable efforts to arrange for
the syndication of any Revolver Increase.  The Administrative Agent shall
promptly inform the Lenders of any such request made by the Borrower.  The
aggregate amount of Revolver Increases shall not exceed $100,000,000 and no
single such Revolver Increase shall be for an amount less than $1,000,000.

 

(e)           On each Increase Date, (i) each New Lender that has chosen to
participate in such Revolver Increase shall, subject to the conditions set forth
in Section 2.08(d) hereof, become a Lender party to this Agreement as of such
Increase Date and shall have a Revolving Loan Commitment in an amount equal to
its share of the Revolver Increase and (ii) each Lender that has chosen to
increase its Commitment pursuant to Section 2.08(d) will have its Revolving Loan
Commitment increased by the amount of its share of the Revolver Increase as of
such Increase Date; provided, however, that the Administrative Agent shall have
(y) received from the Borrower all out-of-pocket costs and expenses incurred by
the Administrative Agent or any Lender in connection with such Revolver Increase
and (z) received on or before such Increase Date the following, each dated such
date:

 

28

--------------------------------------------------------------------------------


 

(i)            certified copies of resolutions of the governing body of the
Borrower approving the Revolver Increase and the corresponding modifications, if
any, to the Financing Documents required under subclause (vi) below, together
with a certificate of the Borrower certifying that there have been no changes to
the constitutive documents of the Borrower since the Effective Date, or if there
have been changes, copies certified by the Borrower of all such changes;

 

(ii)           an assumption agreement from each New Lender participating in the
Revolver Increase, if any, in form and substance satisfactory to the
Administrative Agent (each, an “Assumption Agreement”), duly executed by such
New Lender, the Administrative Agent and the Borrower;

 

(iii)          confirmation from each Lender participating in the Revolver
Increase of the increase in the amount of its Revolving Loan Commitment, in form
and substance satisfactory to the Administrative Agent;

 

(iv)          a certificate of the Borrower certifying that no Default or Event
of Default shall have occurred and be continuing or shall occur as a result of
such Revolver Increase;

 

(v)           a certificate of the Borrower certifying that the representations
and warranties made by the Borrower herein and in the other Financing Documents
are true and complete in all material respects with the same force and effect as
if made on and as of such date (or, to the extent any such representation or
warranty specifically relates to an earlier date, such representation or
warranty is true and complete in all material respects as of such earlier date);

 

(vi)          supplements or modifications to the Financing Documents and such
additional Financing Documents, including any new Notes to New Lenders and
replacement Notes to Lenders that agree to participate in such Revolver
Increase, that the Administrative Agent reasonably deems necessary in order to
document such Revolver Increase and otherwise assure and give effect to the
rights of the Administrative Agent and the Lenders in the Financing Documents;
and

 

(vii)         such other documents, instruments and information as the
Administrative Agent or its counsel shall reasonably deem necessary in
connection with the Revolver Increase.

 

(f)            On each Increase Date, upon fulfillment of the conditions set
forth in Section 2.08(d), the Administrative Agent shall (i) effect a settlement
of all outstanding Revolving Loans among the Lenders that will reflect the
adjustments to the Revolving Loan Commitments of the Lenders as a result of the
Revolver Increase and (ii) notify the Lenders, any New Lenders participating in
the Revolver Increase and the Borrower, on or before 1:00 p.m.  (New York City
time), by telecopier or telex, of the occurrence of the Revolver Increase to be
effected on such Increase Date.

 

29

--------------------------------------------------------------------------------


 

Section 2.09.                          Repayment of Loans; Evidence of Debt. 
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Unless all Lenders otherwise agree, the
Loans of each Lender shall be evidenced by a promissory note substantially in
the form of Exhibit C (each, a “Note”).  The Borrower shall execute and deliver
to each Lender a Note or Notes payable to the order of such Lender with blanks
completed to the satisfaction of such Lender.

 

Section 2.10.                          Prepayment of Loans.  (a) The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, in integral multiples of $100,000 and not less than
$1,000,000, subject to prior notice in accordance with paragraph (b) of this
Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 1:00 pm, New York City
time three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 pm, New York City time, one
Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given under the circumstances in which a conditional notice of
termination of the Revolving Loan Commitments is permitted as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of

 

30

--------------------------------------------------------------------------------


 

termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02
(except that the foregoing shall not be applicable to a prepayment in full of
the aggregate principal amount of a Borrowing then outstanding).  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.

 

Section 2.11.                          Fees.  (a) The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee (the
“Revolving Credit Commitment Fee”), which shall accrue at the Applicable Rate on
the daily amount of the unused Revolving Loan Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Loan Commitment terminates, whether or not prior to such
time all the conditions in Section 4.02 are met.  Accrued Revolving Credit
Commitment Fees shall be payable quarterly in arrears on the tenth day of
January, April, July and October of each year (provided that if the
Administrative Agent shall not have delivered an invoice for such fees by not
later than the fifth day of such month, such fees shall be payable within five
days after the Administrative Agent shall have delivered such invoice to the
Borrower) and on the date on which the Revolving Loan Commitments terminate,
commencing on the first such date to occur after the date hereof.  All Revolving
Credit Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in Letters of Credit, which shall accrue for each
day during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Loan Commitment terminates
and the date on which such Lender ceases to have any LC Exposure, at the
Applicable Rate (or solely with respect to standby Letters of Credit issued to
secure Borrower’s performance obligations under contracts entered into by the
Borrower in the ordinary course of business, fifty percent of such Applicable
Rate) with respect to interest on Eurodollar Revolving Loans for such day on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) and (ii) to the Issuing Bank a
fronting fee, which shall accrue at a rate of 0.10% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Loan Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of January, April, July and October of each year
shall be payable on the tenth day following such last day, commencing on the
first such date to occur after the Effective Date; provided that if the
Administrative Agent or Issuing Bank shall not have delivered an invoice for
such fees by not later than the fifth day following such last day, such fees
shall be payable within five days after the Administrative Agent or Issuing Bank
shall have delivered such invoice to the Borrower; provided further that all
such fees shall be payable on the date on which the Revolving Loan Commitments
terminate and any

 

31

--------------------------------------------------------------------------------


 

such fees accruing after the date on which the Revolving Loan Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees in the amounts set forth in the
Fee Letter and any other fees in the amounts and at the times separately agreed
upon in writing between the Borrower and the Administrative Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and utilization fees, to the Lenders.  Absent any error
in the calculation thereof, fees paid shall not be refundable under any
circumstances.

 

Section 2.12.                          Interest.  (a) The Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest for each day
on which any principal of such Loans remains outstanding at the Alternate Base
Rate for such day plus the Applicable Rate for such day.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest for each day during each Interest Period
applicable thereto at the Adjusted LIBO Rate for such Interest Period plus the
Applicable Rate for such day.

 

(c)                                  Notwithstanding the foregoing, if an Event
of Default shall have occurred and be continuing under subsections (a) or (b) of
Article VII, then unless and until such Event of Default shall have been cured
or waived, all outstanding amounts which are then due and owing shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the rate otherwise applicable to ABR Loans as provided for in subsection
(a) above.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan, on the Maturity
Date and, upon termination of the Revolving Loan Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Eurodollar
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Eurodollar Loan shall be payable on
the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.13.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

32

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy, as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request or Interest Election Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.14.                          Increased Costs.  (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) with respect to its Eurodollar Loans, then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
the Issuing Bank to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

 

33

--------------------------------------------------------------------------------


 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate on demand.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.08(b) and is revoked in accordance therewith), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

Section 2.16.                          Taxes.  (a) Withholding Taxes; Gross-Up. 
Each payment by the Borrower under this Agreement shall be made without
withholding for any Taxes, unless such withholding is required by law.  If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold and

 

34

--------------------------------------------------------------------------------


 

shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that net of such withholding (including withholding applicable to additional
amounts payable under this Section) the applicable Recipient receives the amount
it would have received had no such withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Indemnified Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient for any Indemnified Taxes that are paid
or payable by such Recipient in connection with this Agreement (including
amounts paid or payable under this Section 2.16(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.16(d) shall be paid within 10
days after the Recipient delivers to the Borrower a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient or
Beneficial Owner and describing the basis for the indemnification claim.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.  Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent for any Taxes (but, in
the case of any Indemnified Taxes, only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
this Agreement and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The indemnity under this
Section 2.16(e) shall be paid within 10 days after the Administrative Agent or
the Borrower (as applicable) delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent or
the Borrower (as applicable).  Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under this Agreement shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of,

 

35

--------------------------------------------------------------------------------


 

withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this
Section 2.16(f).  If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is a U.S. Person, any Lender with respect to such
Borrower shall, if it is legally eligible to do so, deliver to such Borrower and
the Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable.

 

(A)                               in the case of a Lender that is a
U.S. Person, IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

 

(B)                               in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under this Agreement, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)                               in the case of a Non-U.S. Lender for whom
payments under this Agreement constitute income that is effectively connected
with such Lender’s conduct of a trade or business in the
United States, IRS Form W-8ECI;

 

(D)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate substantially in the form of
Exhibit C (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder”

 

36

--------------------------------------------------------------------------------


 

of the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

 

(E)                                in the case of a Non-U.S. Lender that is not
the beneficial owner of payments made under this Agreement (including a
partnership or a participating Lender) (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

 

(F)                                 any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

 

(iii)                               If a payment made to a Lender under this
Agreement would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.16(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.16 (including additional amounts paid pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything herein to the contrary in this

 

37

--------------------------------------------------------------------------------


 

Section 2.16(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.16(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.16(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.16 shall survive any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all other obligations under this Agreement.

 

(i)                                     Issuing Bank.  For purposes of
Section 2.16(e) and (f), the term “Lender” includes any Issuing Bank.

 

Section 2.17.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 1:00 pm, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent may charge, when due and payable, the Borrower’s account with the
Administrative Agent for all interest, principal and Revolving Credit Commitment
Fees or other fees owing to the Administrative Agent or the Lenders on or with
respect to this Agreement and/or Loans and other Financing Documents.  All such
payments shall be made to the Administrative Agent at its offices at 1411
Broadway, New York, New York, except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension; provided that, in the
case of any prepayment of principal of or interest on any Eurodollar Loan, if
such next succeeding Business Day would fall in the next calendar month, the
date for payment shall instead be the next preceding Business Day.  All payments
hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

38

--------------------------------------------------------------------------------


 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans in participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04 (c),
Section 2.05(d) or (e), Section 2.06(b), Section 2.17(c) or Section 9.03, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

39

--------------------------------------------------------------------------------


 

Section 2.18.                          Mitigation Obligations.

 

(a)                                 If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or if any Lender
shall fail to approve any amendment, waiver or modification to this Agreement or
any other Financing Document that requires the approval of each Lender or each
affected Lender and such amendment, waiver or modification shall have been
approved by Lenders constituting Required Lenders, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments, (iv) such assignment does not conflict with applicable
law and (v) in the case of any such assignment resulting from a Lender failing
to approve any amendment, waiver or modification to this Agreement or any other
Financing Document, each applicable assignee shall have agreed to approve such
amendment, waiver or modification.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

40

--------------------------------------------------------------------------------


 

Section 2.19.                          Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02), provided that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
described in clauses (i), (ii) and (iii) of Section 9.02(b) requiring the
consent of such Lender or each Lender affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure and LC Exposure shall be reallocated among the non-Defaulting Lenders
in accordance with their respective pro rata shares (based on their respective
Revolving Loan Commitments) but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to Section 2.19(c), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to Section 2.19(c), then the fees payable to the
Lenders pursuant to Section 2.11(a) and Section 2.11(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ pro rata shares (based on their
respective Revolving Loan Commitments); or

 

(v)                                 if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.19(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated; and

 

41

--------------------------------------------------------------------------------


 

(d)                                 so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.19(c), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.19(c)(i) (and Defaulting Lenders shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its pro rata share (based on its
Revolving Loan Commitment).

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.                          Existence and Power.  Each of the
Borrower and its Restricted Subsidiaries is a corporation organized, validly
existing and in good standing under the laws of its jurisdiction, and has all
necessary powers required to carry on its business as now conducted and, except
where the failure to do so could not be reasonably expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

Section 3.02.                          Corporate and Governmental Authorization;
No Contravention.  The execution, delivery and performance by the Borrower of
the Financing Documents to which it is a party are within its corporate powers,
have been duly authorized by all necessary corporate

 

42

--------------------------------------------------------------------------------


 

action, require no action by or in respect of, or filing with, any Governmental
Authority and do not contravene, or constitute a default under, any provision of
material applicable law or material regulation or of its charter or bylaws or of
any material agreement, judgment, injunction, order, decree or other material
instrument binding upon each or result in the creation or imposition of any Lien
on any material asset of the Borrower or any of its Restricted Subsidiaries.

 

Section 3.03.                          Binding Effect.  This Agreement and the
other Financing Documents to which it is a party constitute valid and binding
agreements of the Borrower, in each case enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.04.                          Financial Information.  (a) The Borrower
has heretofore furnished to the Administrative Agent financial statements of the
Borrower (i) for the fiscal years ended September 30, 2010 and September 30,
2011 audited by Ernst & Young LLP, independent public accountants and (ii) for
the fiscal quarter ended December 31, 2011, which quarterly financial statements
were unaudited.  Such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods indicated, and such
financial statements disclose in accordance with GAAP all material liabilities,
direct or contingent, of the Borrower as of the dates thereof.

 

(b)                                 Since September 30, 2011, there has been no
material adverse change in the business, prospects, assets, operations or
financial condition of the Borrower and its Restricted Subsidiaries, considered
as a whole.

 

Section 3.05.                          Litigation.  Except for the Disclosed
Matters, there is no action, suit or proceeding pending against, or to the
knowledge of the Borrower threatened against or affecting, the Borrower or any
of its Restricted Subsidiaries before any arbitrator or any Governmental
Authority, that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) which would in any
material respect draw into question the enforceability of any of the Financing
Documents.

 

Section 3.06.                          Compliance with ERISA.  Each of the
Borrower and its Restricted Subsidiaries and each ERISA Affiliate has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Code with
respect to each Plan, and has not incurred any liability under Title IV of ERISA
(i) to the PBGC other than a liability to the PBGC for premiums under
Section 4007 of ERISA or (ii) in respect of a Multiemployer Plan which has not
been discharged in full when due.

 

Section 3.07.                          Taxes.  To the extent applicable, each of
the Borrower and its Restricted Subsidiaries has filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by it and has paid all taxes stated to be due in such returns or pursuant
to any assessment received by it, except for taxes the amount, applicability or
validity of which is being contested in good faith by appropriate proceedings. 
The charges, accruals and reserves on the books of the Borrower and its
Restricted Subsidiaries in respect of taxes or other similar governmental
charges, additions to taxes and any penalties and interest thereon are, in the
opinion of the Borrower, adequate.

 

43

--------------------------------------------------------------------------------


 

Section 3.08.                          Environmental Compliance.  (a) Except for
Disclosed Matters,

 

(i)                                     the Borrower and its Restricted
Subsidiaries have, obtained, or made timely application for, all permits,
certificates, licenses, approvals, registrations and other authorizations
(collectively “Permits”) which are required under all applicable Environmental
Laws and are necessary for their operations and are in compliance with the terms
and conditions of all such Permits, except where the failure to obtain such
Permits or to comply with their terms would not have, individually or in the
aggregate, a Material Adverse Effect;

 

(ii)                                  no notice, notification, demand, request
for information, citation, summons, complaint or order has been issued, no
complaint has been filed, no penalty has been assessed and no investigation or
review is pending, or to the Borrower’s knowledge, threatened by any
governmental entity or other Person with respect to any (A) alleged violation by
the Borrower or any Restricted Subsidiary of any Environmental Law, (B) alleged
failure by the Borrower or any Restricted Subsidiary to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (C) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials or (D) release of
Hazardous Materials, except where such event or events would not have,
individually or in the aggregate, a Material Adverse Effect;

 

(iii)                               to the knowledge of the Borrower, all oral
or written notifications of a release of Hazardous Materials required to be
filed under any applicable Environmental Law have been filed or are in the
process of being filed by or on behalf of the Borrower or any Restricted
Subsidiary;

 

(iv)                              no property now owned or leased by the
Borrower or any Restricted Subsidiary and, to the knowledge of the Borrower, no
such property previously owned or leased or any property to which the Borrower
or any Restricted Subsidiary has, directly or indirectly, transported or
arranged for the transportation of any Hazardous Materials, is listed or, to the
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of the Borrower, other investigations which may lead to claims
against the Borrower or any Restricted Subsidiary for clean-up costs, remedial
work, damage to natural resources or personal injury claims, including, but not
limited to, claims under CERCLA, except where such listings or investigations
would not have, individually or in the aggregate, a Material Adverse Effect;

 

(v)                                 there are no Liens under or pursuant to any
applicable Environmental Laws on any real property or other assets owned or
leased by the Borrower or any Restricted Subsidiary, and no government actions
have been taken or, to the knowledge of the Borrower, are in process which could
subject any of such properties or assets to such Liens.

 

44

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Section, the terms
“Borrower” and “Restricted Subsidiary” shall include any business or business
entity (including a corporation) which is a predecessor, in whole or in part, of
the Borrower or any Restricted Subsidiary.

 

Section 3.09.                          Properties.  (a) Each of the Borrower and
its Restricted Subsidiaries has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

 

(b)                                 To the knowledge of the Borrower, each of
the Borrower and its Restricted Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its Restricted
Subsidiaries does not, to the knowledge of the Borrower, infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.10.                          Compliance with Laws and Agreements. 
Each of the Borrower and its Restricted Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, and each has all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11.                          Investment and Holding Company Status. 
Neither the Borrower nor any of its Restricted Subsidiaries is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 

Section 3.12.                          Full Disclosure.  All information
furnished by the Borrower to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or any of the Transactions is, taken as
whole and in light of the circumstances under which such information is
furnished, true and accurate in all material respects on the date as of which
such information is furnished, and true and accurate in all material respects on
the date as of which such information is stated or certified.  It is understood
that the foregoing is limited to the extent that (i) projections have been made
in good faith by the management of the Borrower and in the view of the
Borrower’s management are reasonable in light of all information known to
management as of the Effective Date, and (ii) no representation or warranty is
made as to whether the projected results will be realized.

 

Section 3.13.                          Solvency.  (a) The fair salable value of
the business of the Borrower and its Restricted Subsidiaries is not less than
the amount that will be required to be paid on or in respect of the probable
liability on the existing debts and other liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, as they become
absolute and mature.

 

45

--------------------------------------------------------------------------------


 

(b)                                 The assets of the Borrower and its
Restricted Subsidiaries do not constitute unreasonably small capital for the
Borrower and its Restricted Subsidiaries to carry out their business as now
conducted and as proposed to be conducted including the capital needs of the
Borrower and its Restricted Subsidiaries, taking into account the particular
capital requirements of the business conducted by the Borrower and its
Restricted Subsidiaries and projected capital requirements and capital
availability thereof.

 

(c)                                  Neither the Borrower nor any of its
Restricted Subsidiaries intends to incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
received by the Borrower and any of its Restricted Subsidiaries, and of amounts
to be payable on or in respect of debt of the Borrower and any of its Restricted
Subsidiaries).

 

(d)                                 Neither the Borrower nor any of its
Restricted Subsidiaries believes that final judgments against them in actions
for money damages presently pending will be rendered at a time when, or in an
amount such that, they will be unable to satisfy any such judgments promptly in
accordance with their terms (taking into account the maximum reasonable amount
of such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered).  The cash flow of the Borrower and its
Restricted Subsidiaries, after taking into account all other anticipated uses of
the cash of the Borrower and its Restricted Subsidiaries (including the payments
on or in respect of debt referred to in paragraph (c) of this Section), will at
all times be sufficient to pay all such judgments promptly in accordance with
their terms.

 

Section 3.14.                          Employee Matters.  Except for Disclosed
Matters, there are no strikes, slowdowns, work stoppages or controversies
pending or, to the knowledge of the Borrower threatened between the Borrower and
its employees, other than employee grievances arising in the ordinary course of
business, none of which could have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 3.15.                          Use of Proceeds.  All proceeds of each
Borrowing under the Revolving Loan Commitments shall be used to repay existing
Indebtedness, make Permitted Acquisitions, and provide for working capital
requirements and general corporate purposes and none of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as the
same is from time to time in effect.

 

Section 3.16.                          Subsidiaries.  As of the Effective Date,
the Borrower has the Restricted Subsidiaries set forth on Schedule 3.16A and the
Unrestricted Subsidiaries set forth on Schedule 3.16B.

 

Section 3.17.                          No Change in Credit Criteria or
Collection Policies.  There has been no material change in credit criteria or
collection policies concerning accounts receivable of the Borrower and its
Subsidiaries since September 30, 2011.

 

46

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

Section 4.01.                          Effective Date.  The obligations of the
Lenders to make Loans hereunder and of the Issuing Bank to issue Letters of
Credit shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of James R. Edwards, General Counsel of
the Borrower, substantially in the form of Exhibit B, and covering such other
matters relating to the Borrower, this Agreement or the Transactions as the
Required Lenders shall reasonably request.  The Borrower hereby requests such
counsel to deliver such opinion.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and any Guarantors, the authorization of the
Transactions and any other legal matters relating to the Borrower and any
Guarantors, this Agreement or the Transactions (including, without limitation,
confirmation that all third party and governmental approvals necessary for the
Transaction have been obtained and are in force), all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate of the Borrower, dated the Effective Date and signed by the
President, a Vice President or a Financial Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable, on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

(f)                                   The Administrative Agent (or its counsel)
shall have received the other Financing Documents, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(g)                                  The Administrative Agent shall have
received and determined to be in form and substance satisfactory to it:

 

47

--------------------------------------------------------------------------------


 

(i)                                     evidence of the compliance by the
Borrower with Section 5.06 hereof;

 

(ii)                                  the financial statements described in
Section 3.04 hereof.

 

(h)                                 The Borrower shall have executed and
delivered to the Administrative Agent a disbursement authorization letter with
respect to the disbursement of the proceeds of the Loans made on the Effective
Date.

 

(i)                                     The Administrative Agent shall have
received (x) evidence of the repayment in full of the existing credit
arrangements under the Existing Credit Agreement and the termination of all
commitments to lend thereunder and (y) such other documents, and completed such
other reviews, including, without limitation, material leases and contracts,
litigation and taxes, as the Administrative Agent or its counsel shall
reasonably deem necessary.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 pm, New York
City time, on May 15, 2012 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

Section 4.02.                          Each Credit Event.  The obligation of any
Lender to make a Loan on the occasion of any Borrowing, and the obligation of
the Issuing Bank to issue or amend any Letter of Credit, is subject to the
satisfaction on such date of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct on and as of the
date of such Borrowing; provided that any such representations and warranties
that by their express terms are made as of a specific date shall be true and
correct as of such specific date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full, and all Letters of Credit shall have expired or terminated
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

48

--------------------------------------------------------------------------------


 

Section 5.01.                          Financial and Business Information.  The
Borrower shall deliver to the Administrative Agent and each Lender:

 

(a)                                 Quarterly Statements — within 60 days after
the end of each quarterly fiscal period in each fiscal year of the Borrower
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of:

 

(i)                                     a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as at the end of such quarter, and

 

(ii)                                  consolidated statements of income, changes
in shareholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that if the Borrower’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission (“SEC”) is required to be delivered within a
shorter time period, then the Borrower’s compliance with the requirements of
this Section 5.01(a) must be satisfied by complying with such shorter time
period (subject always to the Borrower’s compliance with Section 5.04);

 

(b)                                 Annual Statements – within 120 days after
the end of each fiscal year of the Borrower, duplicate copies of,

 

(i)                                     a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries, as at the end of such year, and

 

(ii)                                  consolidated statements of income, changes
in shareholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by:

 

(1)                                 an unqualified opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances, and

 

49

--------------------------------------------------------------------------------


 

(2)                                 a certificate of such accountants stating
that they have reviewed this Agreement and stating further whether, in making
their audit, they have become aware of any condition or event that then
constitutes a Default, and, if they are aware that any such condition or event
then exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default unless such accountants
should have obtained knowledge thereof in making an audit in accordance with
generally accepted auditing standards or did not make such an audit),

 

provided that if the Borrower’s Annual Report on Form 10-K for such fiscal year
(together with the Borrower’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the SEC is required to be delivered within
a shorter time period, then the Borrower’s compliance with the requirements of
this Section 5.01(b) (other than the accountant’s certificate described in
clause (2) above which may be delivered within said 120-day period), must be
satisfied by complying with such shorter time period (subject to the Borrower’s
compliance with Section 5.04);

 

(c)                                  SEC and Other Reports – promptly upon their
becoming available, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Borrower or any Subsidiary to public securities
holders generally, and (ii) each regular or periodic report (other than Form 8K
so long as such Form may be accessed on-line and Borrower has notified the
Administrative Agent that such form has been filed), each registration statement
(without exhibits except as expressly requested by a Lender), and each
prospectus and all amendments thereto filed by the Borrower or any Subsidiary
with the SEC;

 

(d)                                 Notice of Default or Event of Default –
promptly, and in any event within five Business Days after a Responsible Officer
becoming aware of the existence of any Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default or that any Person has given any notice or taken any action with respect
to a claimed default of the type referred to in subparagraph (f) of Article VII,
a written notice specifying the nature and period of existence thereof and what
action the Borrower is taking or proposes to take with respect thereto;

 

(e)                                  ERISA Matters – promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of any of
the following, a written notice setting forth the nature thereof and the action,
if any, that the Borrower or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)                                     with respect to any Plan, any reportable
event, as defined in Section 4043(b) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof; or

 

50

--------------------------------------------------------------------------------


 

(ii)                                  the taking by the PBGC of steps to
institute, or the threatening by the PBGC of the institution of, proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan; or

 

(iii)                               any ERISA Event or any event, transaction or
condition that could result in the incurrence of any liability by the Borrower
or any ERISA Affiliate pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans, or in the
imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;

 

(f)                                   Notices from Governmental Authority –
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Borrower or any Subsidiary from any Federal, state or foreign
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect;
and

 

(g)                                  Requested Information – with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Borrower
or any of its Subsidiaries or relating to the ability of the Borrower to perform
its obligations hereunder and under the other Financing Documents as from time
to time may be reasonably requested by the Administrative Agent or any Lender.

 

Section 5.02.                          Officer’s Certificate.  The Borrower
shall deliver to the Administrative Agent and each Lender within 60 days after
the end of each quarterly fiscal period in each fiscal year of the Borrower
(other than the last quarterly fiscal period of each such fiscal year) and
within 120 days after the end of each fiscal year of the Borrower, a certificate
in the form of Exhibit E of a Senior Financial Officer setting forth:

 

(a)                                 Covenant Compliance – the information
(including detailed calculations) required in order to establish whether the
Borrower was in compliance with the requirements of Section 6.01 through
Section 6.05 hereof, inclusive, and Section 6.10, during the quarterly or annual
period covered by the most recent statements furnished (including with respect
to each such Section, where applicable, the calculations of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Sections, and the calculation of the amount, ratio or percentage
then in existence); and

 

(b)                                 Event of Default – a statement that such
officer has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Borrower and its Subsidiaries from the beginning of the quarterly or
annual period covered by the most recent statements furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or, if any such
condition or event existed or exists (including, without limitation, any such
event or condition resulting from the failure of the Borrower or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Borrower shall have taken or proposes to
take with respect thereto.

 

51

--------------------------------------------------------------------------------


 

Section 5.03.                          Inspection.  The Borrower shall permit
the representatives of the Administrative Agent and each Lender:

 

(a)                                 No Default – if no Default under Article VI
or Subsection (b) of Article VII hereof or no Event of Default then exists, at
the expense of such Lender or the Administrative Agent and upon reasonable prior
notice to the Borrower, to visit the principal executive office of the Borrower,
to discuss the affairs, finances and accounts of the Borrower and its Restricted
Subsidiaries with the Borrower’s officers, and (with the consent of the
Borrower, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Borrower, which consent will
not be unreasonably withheld) to visit the other offices and properties of the
Borrower and each Restricted Subsidiary, all at such reasonable times and as
often as may be reasonably requested in writing; and

 

(b)                                 Default –  if a Default under Article VI or
Subsection (b) of Article VII hereof or an Event of Default then exists, at the
expense (all of which expenses shall be reasonable) of the Borrower, to visit
and inspect any of the offices or properties of the Borrower or any Restricted
Subsidiary, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision the Borrower authorizes
said accountants to discuss the affairs, finances and accounts of the Borrower
and its Restricted Subsidiaries), all at such times and as often as may be
requested.

 

Section 5.04.                          Reporting Treatment of Unrestricted
Subsidiaries.  Notwithstanding anything to the contrary contained in this
Agreement, so long as the Unrestricted Subsidiaries continue to constitute, in
the aggregate, less than 7% of Consolidated Total Capitalization in any fiscal
period, the Borrower shall be permitted to include, for purposes of the
financial reporting requirements contained in Sections 5.01(a) and (b), and only
for purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V or Article VI
hereof), the financial information of such entities on a consolidated basis.  If
at any time the Unrestricted Subsidiaries shall constitute, in the aggregate, 7%
or more of Consolidated Total Capitalization in any fiscal period, the Borrower
shall, notwithstanding that Section 5.01(a) and (b) permit the Borrower to
comply therewith by delivery of its Quarterly Reports on SEC Form 10-Q and
Annual Reports on SEC Form 10-K, provide consolidating financial statements
setting forth separately the financial information for the Unrestricted
Subsidiaries for such period, together with the financial information of such
entities on a consolidated basis for purposes of the financial reporting
requirements contained in Sections 5.01(a) and (b) and only for purposes of such
Sections (and in no event for purposes of determining compliance with any of the
covenants contained in this Article V or Article VI hereof).  In no event shall
the Borrower include financial information of the Unrestricted Subsidiaries for
purposes of any determination of compliance with any of the covenants contained
in this Article V or Article VI hereof.

 

52

--------------------------------------------------------------------------------


 

Section 5.05.                          Compliance with Law.  The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA and all Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 5.06.                          Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and self-
insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

 

Section 5.07.                          Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, maintain and keep, or cause to
be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times;
provided that this Section shall not prevent the Borrower or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Board of
Directors of the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.08.                          Payment of Taxes and Claims.  The
Borrower will, and will cause each of its Subsidiaries to, file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Borrower or any Restricted Subsidiary; provided that
neither the Borrower nor any Subsidiary need pay any such tax or assessment or
claims if (a) the amount, applicability or validity thereof is contested by the
Borrower or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Borrower or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Borrower or such Subsidiary
or (b) the nonpayment of all such taxes and assessments, governmental charges,
levies and claims in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.09.                          Corporate Existence, Etc.  The Borrower
will at all times preserve and keep in full force and effect its corporate
existence and will keep proper books of record and account reflecting its
business and activities.  Subject to Section 6.05, the Borrower will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries

 

53

--------------------------------------------------------------------------------


 

(unless merged into the Borrower or a Subsidiary) and all rights and franchises
of the Borrower and its Subsidiaries unless, in the good faith judgment of the
Borrower, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.

 

Section 5.10.                          Nature of Business.  Neither the Borrower
nor any Restricted Subsidiary will engage in any business if, as a result, the
general nature of the business, taken on a consolidated basis, which would then
be engaged in by the Borrower and its Restricted Subsidiaries would be
substantially changed from the general nature of the business engaged in by the
Borrower and its Restricted Subsidiaries on the date of this Agreement.

 

Section 5.11.                          Additional Guarantors.  The Borrower
will, and will cause its Subsidiaries to, promptly inform the Administrative
Agent of the creation or acquisition of any direct or indirect Subsidiary
(subject to the provisions of Section 6.05) and cause each direct or indirect
Subsidiary not in existence on the date hereof to enter into a Guarantee
substantially in the form of Exhibit D.  In connection therewith, the Borrower
or any applicable Subsidiary shall provide such resolutions, certificates and
opinions of counsel as shall be reasonably requested by the Administrative
Agent.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

 

Section 6.01.                          Financial Ratios.

 

(a)                                 The Borrower will not permit the ratio
determined at the end of each fiscal quarter on a rolling four quarter basis of
(i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense to be less
than 3.00:1.00.

 

(b)                                 The Borrower will not permit the Leverage
Ratio at the end of any fiscal quarter to be greater than 3.25:1.00.

 

Section 6.02.                          Limitations on Indebtedness.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except if both before and after giving effect to any such
creation, incurrence or assumption the Borrower is in compliance with
Section 6.01 hereof.

 

(b)                                 The Borrower will not permit any Restricted
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

 

54

--------------------------------------------------------------------------------


 

(i)                                     Guarantees by any Restricted Subsidiary
of Indebtedness of Borrower or any other Restricted Subsidiary otherwise
permitted hereunder; and

 

(ii)                                  other Indebtedness if, after giving effect
to any such creation, incurrence or assumption, the aggregate amount of all such
Indebtedness then outstanding shall not exceed ten percent of the total
consolidated assets of the Borrower and its Restricted Subsidiaries.

 

Section 6.03.                          Limitation on Liens.  The Borrower will
not, and will not permit any Restricted Subsidiary to, create or incur, or
suffer to be incurred or to exist, any Lien on its or their property or assets,
whether now owned or hereafter acquired, or upon any income or profits
therefrom, or transfer any property for the purpose of subjecting the same to
the payment of obligations in priority to the payment of its or their general
creditors, or acquire or agree to acquire, or permit any Restricted Subsidiary
to acquire, any property or assets upon conditional sales agreements or other
title retention devices, except:

 

(a)                                 Liens for property taxes and assessments or
governmental charges or levies and Liens securing claims or demands of mechanics
and materialmen; provided that payment thereof is not at the time required by
Section 5.08;

 

(b)                                 Liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which the Borrower or a Restricted Subsidiary shall at
any time in good faith be prosecuting an appeal or proceeding for a review and
in respect of which a stay of execution pending such appeal or proceeding for
review shall have been secured;

 

(c)                                  Liens incidental to the conduct of business
or the ownership of properties and assets (including Liens in connection with
worker’s compensation, unemployment insurance and other like laws,
warehousemen’s and attorneys’ liens and statutory landlords’ liens) and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature, in any such case incurred in the ordinary course of business and not in
connection with the borrowing of money; provided in each case, the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate actions or proceedings;

 

(d)                                 minor survey exceptions or minor
encumbrances, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, which are necessary for the conduct of the activities of
the Borrower and its Restricted Subsidiaries or which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and which do not in any event materially impair their use in the operation of
the business of the Borrower and its Restricted Subsidiaries;

 

(e)                                  Liens securing Indebtedness of a Restricted
Subsidiary to the Borrower or to another Wholly-owned Restricted Subsidiary;

 

55

--------------------------------------------------------------------------------


 

(f)                                   Liens existing on the date hereof as
scheduled on Schedule 6.03 annexed hereto;

 

(g)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by Section 6.02,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

 

(h)                                 Other Liens securing obligations of the
Borrower and its Restricted Subsidiaries other than as described in the
foregoing clauses (a) through (g) above, provided that the obligations secured
by all such other Liens does not exceed at any time fifteen percent of the total
consolidated assets of the Borrower and its Restricted Subsidiaries.

 

Section 6.04.                          Limitation on Sale and Leasebacks.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
any arrangement, directly or indirectly, whereby the Borrower or such Restricted
Subsidiary shall in one or more related transactions sell, transfer or otherwise
dispose of any property owned by the Borrower or such Restricted Subsidiary more
than 180 days after the later of the date of initial acquisition of such
property or completion or occupancy thereof, as the case may be, by the Borrower
or such Restricted Subsidiary, and then rent or lease, as lessee, such property
or any part thereof (a “Sale and Leaseback Transaction”); provided that the
foregoing restriction shall not apply to any Sale and Leaseback Transaction if
immediately after the consummation of such Sale and Leaseback Transaction and
after giving effect thereto, any of the following conditions is satisfied:

 

(a)                                 the lease relating to such Sale and
Leaseback Transaction is not a Long-Term Lease; or

 

(b)                                 the sale of property relating to such Sale
and Leaseback Transaction constitutes a sale of such property by a Restricted
Subsidiary to the Borrower or to a Wholly-owned Restricted Subsidiary or by the
Borrower to a Wholly-owned Restricted Subsidiary; or

 

(c)                                  the sale of such property is for cash
consideration which (after deduction of any expenses incurred by the Borrower or
any Restricted Subsidiary in connection with such Sale and Leaseback
Transaction) equals or exceeds the fair market value of the property so sold (as
determined in good faith by the Board of Directors of the Borrower) and the net
proceeds from such sale are applied to either (i) the purchase or acquisition
(and, in the case of real property, the construction) of fixed assets useful and
intended to be used by the Borrower or a Restricted Subsidiary in the operation
of the business of the Borrower and its Restricted Subsidiaries as described in
Section 5.10 hereof (provided that in any such event the Borrower and its
Restricted Subsidiaries shall not then or thereafter cause or permit or agree or
consent to cause or permit such tangible

 

56

--------------------------------------------------------------------------------


 

assets to be subject to any Lien) or (ii) the prepayment with the applicable
prepayment premium, if any, on a pro rata basis, of Senior Funded Debt of the
Borrower; provided that if any such Senior Funded Debt so prepaid constitutes
Indebtedness outstanding under any revolving credit or similar credit facility,
such prepayment shall result in a permanent reduction of the Indebtedness which
the Borrower and its Restricted Subsidiaries may incur thereunder by an amount
at least equal to the amount of the prepayment of such Senior Funded Debt; or

 

(d)                                 after giving effect to the consummation of
such Sale and Leaseback Transaction and to the application of the proceeds
therefrom, no Default would exist.

 

Section 6.05.                          Mergers, Consolidations and Sales of
Assets and Acquisitions.  (a) Except with respect to a Permitted Acquisition,
the Borrower will not, and will not permit any Restricted Subsidiary to,
consolidate with or be a party to a merger with any other Person, or sell, lease
or otherwise dispose of all or substantially all of its assets or acquire any
assets or stock or business of any Person, provided that any Restricted
Subsidiary may merge or consolidate with or into the Borrower or any
Wholly-owned Restricted Subsidiary so long as in (1) any merger or consolidation
involving the Borrower, the Borrower shall be the surviving or continuing
corporation and (2) any merger or consolidation involving a Wholly-owned
Restricted Subsidiary (and not the Borrower), the Wholly-owned Restricted
Subsidiary shall be the surviving or continuing corporation.

 

(b)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, sell, lease, transfer, abandon or otherwise
dispose of assets (except as provided in this Section 6.05); provided that the
foregoing restrictions do not apply to:

 

(i)                                     the sale, lease, transfer or other
disposition of assets of a Restricted Subsidiary to the Borrower or a
Wholly-owned Restricted Subsidiary;

 

(ii)                                  the sale of inventory in the ordinary
course of business; or

 

(iii)                               the sale of assets for cash or other
property to a Person or Persons other than an Affiliate if all of the following
conditions are met:

 

a.                                      such assets (valued at net book value)
do not, together with all other assets of the Borrower and its Restricted
Subsidiaries previously disposed of during the immediately preceding twelve
calendar month period, exceed 10% of the total consolidated assets of the
Borrower and its Restricted Subsidiaries, determined by reference to the
Consolidated balance of the Borrower twelve months prior to the month in which
such disposition occurs;

 

b.                                      in the opinion of the Borrower’s Board
of Directors, the sale is for fair value and is in the best interests of the
Borrower;

 

c.                                       immediately after the consummation of
the transaction and after giving effect thereto, no Default would exist; and

 

57

--------------------------------------------------------------------------------


 

d.                                      in the case of any such sale of assets
having a net book value in excess of $10,000,000, the Borrower shall have
delivered a certificate to the Administrative Agent to the effect that the
foregoing conditions of this clause (b)(iii) shall have been met, including
calculations evidencing compliance with clause a above.

 

Section 6.06.                          Transactions with Affiliates.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
or be a party to any transaction or arrangement with any Affiliate (including,
without limitation, the purchase from, sale to or exchange of property with, or
the rendering of any service by or for, any Affiliate), except for
(a) management services, operation and maintenance agreements entered into
between the Borrower or a Restricted Subsidiary and one or more SPEs,
(b) transactions between or among the Borrower or one or more of its Restricted
Subsidiaries and any Affiliate entered into in the ordinary course of the
Borrower’s or such Restricted Subsidiary’s business consistent with past
practices, and (c) other transactions or arrangements entered into in the
ordinary course of and pursuant to the reasonable requirements of the Borrower’s
or such Restricted Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Restricted Subsidiary than would obtain
in a comparable arm’s-length transaction with a Person other than an Affiliate.

 

Section 6.07.                          Designation of Subsidiaries.  The
Borrower may designate or redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary and may designate or redesignate any Restricted Subsidiary
as an Unrestricted Subsidiary only with the prior written consent of the
Required Lenders; provided, that (a) any such designation of a Restricted
Subsidiary (other than a Restricted Subsidiary that is an SPE) as an
Unrestricted Subsidiary shall be subject to the prior written approval of the
Required Lenders, (b) any such Subsidiary designated as an Unrestricted
Subsidiary shall not, directly or indirectly, own any Indebtedness or capital
stock of the Borrower or any Restricted Subsidiary, (c) the designation of such
Restricted Subsidiary (other than a Restricted Subsidiary that is an SPE) as an
Unrestricted Subsidiary shall be deemed to be a sale or other disposition of
assets to be consummated within the limitations of Section 6.05(b)(iii) and
(d) no such designation or redesignation shall be effective unless the Borrower
has delivered to the Administrative Agent written notice thereof together with a
certification by a Responsible Officer of the Borrower that the requirements set
forth in this Section 6.07 have been satisfied.  For the avoidance of doubt,
upon and following the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary and after giving effect thereto, each Restricted Subsidiary so
designated shall be subject to the provisions of this Agreement which apply to
Restricted Subsidiaries.

 

Section 6.08.                          Modification of Operating Documents.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
modify, amend or alter their operating agreements, certificates or articles of
incorporation or other constitutive documents in a manner which could have a
Material Adverse Effect or would otherwise be materially disadvantageous to the
Lenders.

 

Section 6.09.                          Restrictive Agreements.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien

 

58

--------------------------------------------------------------------------------


 

upon any of its property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions contained in documents evidencing unsecured
Indebtedness of the Borrower so long as (x) such Indebtedness has a final
maturity date after the date that is 181 days after the Maturity Date, (y) any
such Indebtedness that requires scheduled amortization or other scheduled
payments of principal shall have a weighted average life to maturity after the
date that is two years after the Maturity Date (provided that such Indebtedness
in a principal amount not to exceed $100,000,000 at any time outstanding may
have a weighted average life to maturity prior to the date that is two years
after the Maturity Date but after the date that is 181 days after the Maturity
Date) and (z) the covenants contained in such documents are not more onerous or
more restrictive (taken as a whole) than the applicable covenants under this
Agreement, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary or any asset pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary or asset that is to be sold
and such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets subject to such permitted Lien and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases, licenses and other
contracts restricting the assignment thereof.

 

Section 6.10.                          Restricted Payments.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly (including, without limitation,
on a synthetic basis through Swap Agreements), any Restricted Payment, except
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests, (b) Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests,
(c) the Borrower may make Restricted Payments pursuant to and in accordance with
option plans or other benefit plans for management or employees of the Borrower
and its Subsidiaries, (d) the Borrower may declare and pay cash dividends on its
Equity Interests so long as at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) in an
unlimited amount so long as the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower is less than 2.00:1.00 and (ii) if
the Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Borrower is greater than or equal to 2.00:1.00, in an amount not to
exceed in any fiscal year the sum of $25,000,000 plus 50% of Consolidated Net
Income for the previous fiscal year less all Restricted Payments previously made
in cash in the current fiscal year pursuant to subparagraphs (c) and (d) above.

 

Section 6.11.                          Investments, Loans, Advances, and
Guarantees.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, purchase, hold or acquire any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any Unrestricted Subsidiary, except that
the Borrower or any of its Restricted Subsidiaries may (a) hold any such
security, loan, Guarantee, investment or other interest in an Unrestricted

 

59

--------------------------------------------------------------------------------


 

Subsidiary that exists on the date of this Agreement and as described on
Schedule 6.21, or (b) make or acquire any such security, loan, Guarantee,
investment or other interest in an Unrestricted Subsidiary if, at the time
thereof and immediately after giving effect thereto, (i) no Default shall have
occurred and be continuing and (ii) if the Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the Borrower is greater than or equal
to 2.00:1.00, the aggregate amount of all such securities, loans, Guarantees,
investments and other interests in an Unrestricted Subsidiary then outstanding
does not exceed the sum of $25,000,000 plus 50% of Consolidated Net Income for
the most recently ended fiscal year.

 

Section 6.12.                          Activities of SPEs and Unrestricted
Subsidiaries.

 

(a)                                 The Borrower will not permit any SPE to
engage in any activity other than the entering into and performance of contracts
relating to transit fare collection services and any activities reasonably
related thereto.

 

(b)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, commingle its cash or other assets with
the cash or other assets of any Unrestricted Subsidiary that is an SPE.

 

(c)                                  The Borrower will not permit any SPE to
enter into any contract relating to transit fare collection services unless
(i) such contract provides that upon the termination thereof by the applicable
counterparty, such counterparty shall be required to make payments to such SPE
in an amount not less than the aggregate amount of loans and advances made by
the Borrower or any Restricted Subsidiary in such SPE and (ii) the Borrower or
the applicable Restricted Subsidiary has entered into arrangements with such SPE
providing that any such payments described in clause (i) above shall be required
to be paid by such SPE to the Borrower or the applicable Restricted Subsidiary.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect to any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and solely in the
case of any reimbursement obligations such default shall continue for a period
of one Business Day;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan, the Revolving Credit Commitment Fee or any other fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Financing Document, when and as the same shall
become due and payable and such default shall continue for a period of five
consecutive days;

 

60

--------------------------------------------------------------------------------


 

(c)                                  any representation or warranty made or
deemed made by the Borrower or any Restricted Subsidiary or Guarantor in the
Financing Documents, or in any report, certificate, financial statement or other
document furnished pursuant to the Financing Documents, shall prove to have been
incorrect in any material respect as of the date when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 3.15,
5.01(a) through (d), 5.02, 5.09 or in Article VI;

 

(e)                                  the Borrower or any Restricted Subsidiary
or Guarantor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Financing Document, and such failure
shall continue unremedied for a period of 15 days after the Borrower receives
notice of such default from the Administrative Agent (which notice shall be
given at the request of any Lender);

 

(f)                                   Borrower or any Restricted Subsidiary or
Guarantor (i) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Indebtedness (other than Indebtedness hereunder), or (ii) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders or the beneficiary
or beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or Guarantor or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or Guarantor or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 the Borrower or any Restricted Subsidiary or
Guarantor shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver,

 

61

--------------------------------------------------------------------------------


 

trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(i)                                     the Borrower or any Restricted
Subsidiary or Guarantor shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $12,500,000 (not covered by insurance
where the carrier has accepted responsibility) shall be rendered against the
Borrower, any Restricted Subsidiary or Guarantor or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any material assets of the
Borrower or any Subsidiary to enforce any such judgment;

 

(k)                                 an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(l)                                     a Change in Control shall occur;

 

(m)                             any of the Financing Documents shall for any
reason cease to be, or shall be asserted by any Person obligated thereunder not
to be, a legal, valid and binding obligation of such Person;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any one
or more of the following actions, at the same or different times:  (i) terminate
the Revolving Loan Commitments, and thereupon the Revolving Loan Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) require that the Borrower deposit cash
collateral to the extent of the LC Exposure or (iv) exercise any other rights or
remedies available under the Financing Documents or applicable law; and in case
of any event with respect to the Borrower described in clause (g) or (h) of this
Article, the Revolving Loan Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind (except as specifically provided for herein), all of
which are hereby waived by the Borrower.

 

62

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Financing Documents, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder and under the other
Financing Documents shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in the other Financing Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
thereby that the Administrative Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for any failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents or accuracy of
any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

63

--------------------------------------------------------------------------------


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

In the event that a petition seeking relief under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency, liquidation
or similar law is filed by or against the Borrower or any other Person obligated
under the Financing Document, the Administrative Agent is authorized, to the
fullest extent permitted by applicable law, to file a proof of claim on behalf
of itself and the Lenders in such proceeding for the total amount of obligations
owed by such Person.  With respect to any such proof of claim which the
Administrative Agent may file, each Lender acknowledges that without reliance on
such proof of claim, such Lender shall make its own evaluation as to whether an
individual proof of claim must be filed in respect of such obligations owed to
such Lender and, if so, take the steps necessary to prepare and timely file such
individual claim.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrower (not to be unreasonably withheld, except that no such approval shall be
required upon the occurrence and continuance of an Event of Default), to appoint
a successor.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with such an office.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

64

--------------------------------------------------------------------------------


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.  Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to and
waives any claim based upon such conflict of interest.

 

The parties hereto agree that the titles Co-Syndication Agent and Documentation
Agent are honorary and confer no duties upon such agents, except as a Lender
hereunder.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01.                          Notices.  (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(i)                                     if to the Borrower, to it at 9333 Balboa
Avenue, San Diego, CA 92123, Attention of John D. Thomas (Telecopy
No. 858-505-1548) with copies for informational purposes only to Assistant
General Counsel (Telecopy No. 858-505-1559);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., 10 South Dearborn, 7th Floor, Chicago, Illinois
60603, Attention of Latanya Driver (Telecopy No. 312-385-7096 with copies for
information purposes only to Brian E. Newhouse, Esq., Mayer Brown LLP, 350 South
Grand Avenue, Los Angeles, CA 90071 (Telecopy No. 213-625-0248); and

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 9.02.                          Waivers; Amendments.  (a) No failure or
delay by the Administrative Agent, or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any provision of any other Financing Document hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
Note or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the Maturity Date or the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment or postpone
the scheduled date of expiration of any Commitment, without the written consent
of each Lender directly affected thereby, (iv) change Section 2.17(b) or (c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release any Guarantee (other
than in accordance with its terms), forego any additional Guarantee pursuant to
Section 5.11 or modify the 85% requirement in the definition of “Guarantor”
without the written consent of each Lender, (vi) change Section 2.19 without the
written consent of the Required Lenders, the Administrative Agent, the Swingline
Lender and the Issuing Bank, or (vii) change any of the provisions of this
Section or the definitions of “Required Lenders” or “Defaulting Lender” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.

 

66

--------------------------------------------------------------------------------


 

Section 9.03.                          Expenses; Indemnity; Damage Waiver. 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement or any amendments, modifications or waivers
requested by the Borrower of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) during
the continuance of a Default, all out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claim, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought and
based upon the outstanding principal balance of the Revolving Credit Exposure)
of such unpaid amount; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent in its capacity as
such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

67

--------------------------------------------------------------------------------


 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 9.04.         Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than any
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Article VII has
occurred and is continuing, any other assignee; and

 

(B)          the Administrative Agent and the Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and such assigning
Lender shall retain Commitments of not less than $10,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Article VII has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

68

--------------------------------------------------------------------------------


 

(C)          the assignor and assignee to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04, the terms “Approved Fund” and “Ineligible
Institution” shall have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing or investing in bank loans and similar extensions of
credit in the ordinary course of business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) the Borrower and each of its Affiliates,
(b) a natural person, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (x) has not been established for
the primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institutions if after giving effect any proposed assignment to
such Person, such Person would hold more than 25% of the then outstanding
Revolving Credit Exposure or Commitments, as the case may be.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

69

--------------------------------------------------------------------------------


 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, any Note or Notes subject to such assignment and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b),
2.17(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.  No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.  Upon notice to the Borrower, at the Borrower’s expense, the Borrower
shall execute and deliver to the Administrative Agent in exchange for such
surrendered Notes, new Notes to the order of the assignee in an amount equal to
the portion of the Commitments assumed by it pursuant to such Assignment and
Assumption and, if the assigning Lender has retained any Commitment hereunder,
new Notes to the order of the assigning Lender in an amount equal to the
Commitment retained by it hereunder.

 

(c)           (i)            Any Lender may, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) other than an Ineligible Institution in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver

 

70

--------------------------------------------------------------------------------


 

described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees,
to the fullest extent permitted under applicable law, that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the Notes issued to
such Lender to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 9.05.         Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not

 

71

--------------------------------------------------------------------------------


 

expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

Section 9.06.         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 9.07.         Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or its Subsidiaries against any of and all the obligations of the
Borrower or its Subsidiaries now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 9.09.         GOVERNING LAW; Jurisdiction; Consent to Service of
Process.  (a) THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

 

72

--------------------------------------------------------------------------------


 

(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.10.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12.         Confidentiality.  (a) Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
rating agencies, portfolio management servicers, legal counsel and other
advisors (it being understood that the

 

73

--------------------------------------------------------------------------------


 

Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement in which case Borrower shall be notified of the name of such assignee
or participant and the Administrative Agent and the Borrower shall be provided
with an executed copy of such confidentiality agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

74

--------------------------------------------------------------------------------


 

Section 9.13.         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.14.         USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

Section 9.15.         Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent, the Issuing Bank or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent, the Issuing Bank or such Lender, as the
case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, the Issuing Bank or such Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent, the
Issuing Bank or any Lender from the Borrower in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent, the Issuing Bank or such Lender, as the
case may be, against such loss.  If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent,
the Issuing Bank or any Lender in such currency, the Administrative Agent, the
Issuing Bank or such Lender, as the case may be, agrees to return the amount of
any excess to the Borrower (or to any other Person who may be entitled thereto
under applicable law).

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CUBIC CORPORATION, Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

John D. Thomas

 

 

Title:

Vice President Finance/

 

 

 

Corporate Development

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

William W. Boyle

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. individually and as Administrative Agent and a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

                             , as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Existing Letters of Credit

 

Applicant

 

Issuance Date

 

Issued
Currency

 

Issued
Currency
Amount

 

USD
Equivalent

 

Amount

 

Beneficiary Name

 

Expiry

 

Cubic Corporation

 

Feb 13, 2009

 

CAD

 

3,446,715.35

 

USD

 

$

3,513,471.30

 

JPMorgan Chase Bank, N.A.

 

Dec 10, 2012

 

Cubic Corporation

 

June 17, 2009

 

USD

 

7,500,000.00

 

USD

 

$

7,500,000.00

 

JPMorgan Chase Bank, N.A.

 

Dec 10, 2012

 

Cubic Corporation

 

Aug 9, 2011

 

USD

 

9,105,689.40

 

USD

 

$

9,105,689.40

 

National Bank of Abu Dhabi

 

Dec 11, 2012

 

Cubic Corporation

 

Aug 9, 2011

 

USD

 

6,850,000.00

 

USD

 

$

6,850,000.00

 

National Bank of Abu Dhabi

 

Dec 11, 2012

 

 

 

 

 

Total USD as of May 3, 2012:

 

$

26,969,160.70

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Revolving Credit
Commitment

 

Approximate Percentage of Total
Revolving Credit Commitment

 

JPMorgan Chase Bank, N.A.

 

$

35,000,000

 

17.5

%

Bank of the West

 

$

33,000,000

 

16.5

%

Branch Banking and Trust Company

 

$

33,000,000

 

16.5

%

Union Bank, N.A.

 

$

33,000,000

 

16.5

%

U.S. Bank, National Association

 

$

33,000,000

 

16.5

%

Wells Fargo Bank, National Assocation

 

$

33,000,000

 

16.5

%

Total:

 

$

200,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

 

Disclosed Matters as to Litigation

 

There is no action, suit or proceeding pending, or to the knowledge of the
Borrower threatened against or affecting the Borrower or any of its Restricted
Subsidiaries before any arbitrator or any Governmental Authority which would in
any material respect draw into question the enforceability of any of the
Financing Documents.

 

The Borrower does not believe the following litigation matters could be
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect, but wants the Lenders to be advised of the existence of such
matters.

 

1.              Ministry of Defense and Support for the Armed Forces of the
Islamic Republic (Iran) v. Cubic Defense Systems, Inc. (CDS).  In 1998 the
Ministry of Defense for the Armed Forces of the Islamic Republic of Iran
obtained a United States District Court judgment enforcing an arbitration award
in its favor against the Borrower in the amount of $2.8 million, plus costs and
interest.  Both parties appealed to the 9th Circuit Court of Appeals.  In
December 2011, a decision was handed down upholding the arbitration award and
requiring the district court to resolve outstanding issues related to the amount
of interest to be paid and whether the plaintiff should be awarded attorney’s
fees. In a previous year, the Borrower recorded a liability for the judgment
amount and through March 31, 2012 the Borrower has continued to accrue interest
for a total accrued liability of $8.8 million at March 31, 2012. Under a 1979
Presidential executive order, all transactions by United States citizens with
Iran are prohibited; however, in April 2012 the Borrower received a license from
the U.S. Treasury Department allowing us to remit the $8.8 million owed to the
U.S. District Court, resulting in the cessation of further post-judgment
interest expense. This sum was delivered to the Clerk of the U.S. District Court
on April 18, 2012. The Borrower is unable to determine whether the U.S. District
Court will award additional pre-judgment interest, which the plaintiff has
asserted should be $1.4 million, or reimbursement to the plaintiff for an
unspecified amount of attorney’s fees because these are discretionary with the
court. Therefore, the Borrower has not recorded a liability for these issues as
of March 31, 2012. A hearing date has been set for June 12, 2012 to resolve
these remaining issues.

 

2.              Thyssen / US Elevator.  Thyssen has seven claims pending against
the Borrower involving personal injuries sustained in elevators manufactured by
the Borrower’s subsidiary before 1992.  The Borrower’s maximum liability on each
claim should be its $100,000 insurance deductible.  The Borrower denies
liability as to all claims.

 

3.              Metropolitan Boston Transit Authority (MBTA) re: CTS.  In
November 2011, the Borrower received a claim from a public transit authority
customer which alleges that the authority incurred a loss of transit revenue due
to the inappropriate and allegedly illegal actions of one of our former
employees, who is currently in police custody. This individual was employed to
work on a contract the Borrower acquired in a business combination in 2009 and
had allegedly been committing these illegal acts from almost two years prior to
our acquisition of the contract, until his arrest in May

 

--------------------------------------------------------------------------------


 

2011. The transit system was designed and installed by a company unrelated to
us. The claim seeks recoupment from us of the alleged lost revenue and an
unspecified amount of fees and damages. In March 2012, the county superior court
entered a default judgment against the Borrower’s former employee and others for
$2.9 million based upon the estimated loss of revenue by the public transit
authority customer. In the quarter ended March 31, 2012, the Borrower recorded
an accrued cost of $2.9 million within general and administrative expense in the
transportation systems segment based upon the court’s assessment of these
losses. The Borrower is currently unable to estimate the amount of any other
fees or damages related to this matter in excess of the amount that has been
recorded at March 31, 2012. Insurance may cover all, or a portion, of any losses
the Borrower could ultimately incur for this matter. However, any potential
insurance proceeds are treated as a gain contingency and will not be recognized
in the financial statements until any such proceeds are received.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.08

 

Disclosed Matters as to Environmental Compliance

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16A

 

Restricted Subsidiaries

 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

 

 

 

 

 

 

ABRAXAS CORPORATION, INC.

 

 

 

 

 

Herndon, Virginia

 

Virginia

 

100

%

 

 

 

 

 

 

ABRAXAS DAUNTLESS, INC.

 

 

 

 

 

Herndon, Virginia
*(100% owned subsidiary of Abraxas Corporation)

 

Virginia

 

100

%

 

 

 

 

 

 

CTS_NORDIC AKTIEBOLAG

 

 

 

 

 

Malmo, Sweden
*(100% owned subsidiary of Cubic Transportation Systems Limited)

 

Sweden

 

100

%

 

 

 

 

 

 

CUBIC (UK) LIMITED

 

 

 

 

 

Surrey, England

 

England

 

100

%

 

 

 

 

 

 

CUBIC APPLICATIONS ADVANCED SERVICES, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC APPLICATIONS, INC.

 

 

 

 

 

Olympia, Washington

 

California

 

100

%

 

 

 

 

 

 

CUBIC COMMUNICATIONS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC CYBER SOLUTIONS, INC.

 

 

 

 

 

Herndon, Virginia

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC DE MEXICO S.A. de C.V.

 

 

 

 

 

Tijuana, Mexico

 

Mexico

 

100

%

 

 

 

 

 

 

CUBIC DEFENCE AUSTRALIA PTY LIMITED

 

 

 

 

 

Aitkenvale, Australia

 

Victoria

 

100

%

 

 

 

 

 

 

CUBIC DEFENCE NEW ZEALAND LIMITED

 

 

 

 

 

Auckland, New Zealand
*(100% owned subsidiary of Cubic Holdings Limited)

 

New Zealand

 

100

%

 

 

 

 

 

 

CUBIC DEFENCE SYSTEMS, LIMITED

 

 

 

 

 

London, England
*(100% owned subsidiary of Cubic (UK) Limited)

 

United Kingdom

 

100

%

 

 

 

 

 

 

CUBIC DEFENSE APPLICATIONS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC FIELD SERVICES CANADA LIMITED

 

 

 

 

 

Denwood, Alberta, Canada
*(100% owned subsidiary of Cubic Worldwide Technical Services, Inc.)

 

Alberta, Canada

 

100

%

 

 

 

 

 

 

CUBIC FOREIGN SALES, INC.

 

St. Thomas

 

 

 

San Diego, California

 

US Virgin Islands

 

100

%

 

 

 

 

 

 

CUBIC GLOBAL TRACKING SOLUTIONS, INC.

 

 

 

 

 

San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC GTS INTERNATIONAL, CSJC

 

 

 

 

 

Yerevan, Republic of Armenia
*(100% owned subsidiary of Cubic Global Tracking Solutions, Inc.)

 

Republic of Armenia

 

100

%

 

 

 

 

 

 

CUBIC HOLDINGS LTD.

 

 

 

 

 

Auckland, New Zealand

 

New Zealand

 

100

%

 

 

 

 

 

 

CUBIC LAND, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

--------------------------------------------------------------------------------


 

CUBIC MIDDLE EAST, INC.

 

 

 

 

 

San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC SECURITY SYSTEMS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC SIMULATION SYSTEMS, INC.

 

 

 

 

 

Orlando, Florida

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC TECHNOLOGIES PTE. LTD.

 

 

 

 

 

Singapore
*(100% owned subsidiary of Cubic Defence New Zealand Limited)

 

Singapore

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (AUSTRALIA) PTY LIMITED

 

 

 

 

 

Brisbane, New South Wales, Australia

*(50% owned subsidiary of Cubic Corporation and 50% owned Subsidiary of Cubic
Transportation Systems, Inc.)

 

Australia

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (DEUTSCHLAND) GmbH

 

 

 

 

 

Frankfurt Am Main, Germany
*(100% owned subsidiary of Cubic (UK) Limited)

 

Germany

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (INDIA) PRIVATE LIMITED

 

 

 

 

 

Hyderabad, India

 

India

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS CANADA, LTD.

 

 

 

 

 

Vancouver, British Columbia, Canada
*(100% owned subsidiary of Cubic Transportation Systems, Inc.)

 

British Columbia, Canada

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS CHICAGO, INC.

 

 

 

 

 

San Diego, California

 

Illinois

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS, LIMITED

 

 

 

 

 

Surrey, England

*(100% owned subsidiary of Cubic (UK) Limited) *(100% owned subsidiary of Cubic
(UK) Limited)

 

England

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS NORDIC AS

 

 

 

 

 

Bergen, Norge, Norway
*(100% owned subsidiary of Cubic Transportation Systems Limited)

 

Norway

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS SINGAPORE PTE. LTD.

 

 

 

 

 

Singapore
*(100% owned subsidiary of Cubic (UK) Limited)

 

Singapore

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC WORLDWIDE TECHNICAL SERVICES, INC.

 

 

 

 

 

San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

EACCESS, LLC

 

 

 

 

 

San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

K2 SECURITY, INC.

 

 

 

 

 

Herndon, Virginia
*(100% owned subsidiary of Safe Harbor Holdings, Inc.)

 

Virginia

 

100

%

 

 

 

 

 

 

OMEGA TRAINING GROUP, INC.

 

 

 

 

 

Columbus, Georgia

 

Georgia

 

100

%

 

 

 

 

 

 

SAFE HARBOR HOLDINGS, INC.

 

 

 

 

 

Herndon, Virginia
*(100% owned subsidiary of Cubic Cyber Solutions, Inc.)

 

Virginia

 

100

%

 

 

 

 

 

 

SAFE HARBOR SYSTEMS, LLC

 

 

 

 

 

Herndon, Virginia
*(100% owned subsidiary of Safe Harbor Holdings, Inc.)

 

Virginia

 

100

%

 

 

 

 

 

 

SCANPOINT APS

 

 

 

 

 

Helsinger Bygrude, Denmark
*(100% owned subsidiary of Cubic Defence New Zealand Limited)

 

Denmark

 

100

%

 

 

 

 

 

 

XD SOLUTIONS, LLC

 

 

 

 

 

Herndon, Virginia
*(100% owned subsidiary of Safe Harbor Holdings, Inc.)

 

Virginia

 

100

%

 

 

 

 

 

 

XIO STRATEGIES, INC.

 

 

 

 

 

Vienna, Virginia

 

Virginia

 

100

%

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.16B

 

Unrestricted Subsidiaries

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.03

 

LIENS

 

Security:

First legal charge over the premises at AFC House, Honeycrock Lane, Salford,
Surrey, UK

 

 

Borrower:

Cubic Transportation Systems, LTD

 

 

Creditor/Lienholder:

Barclays Bank PLC

 

 

Original Balance:

£ 5,200,000

 

 

Remaining Balance:

£ 2,426,666.56

 

 

Value Date:

02 December 2003

 

 

Maturity Date:

03 December 2018

 

 

Interest Rate:

Fixed at 6.4825%

 

 

Payments:

Quarterly each March, June, September and December

 

 

Next Payment:

£ 125,732.17 due 04 June 2012

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.21

 

EXISTING INVESTMENTS IN UNRESTRICTED SUBSIDIARIES

 

None.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

Assignor:

 

 

 

 

 

 

Assignee:

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

Borrower:  Cubic Corporation

 

--------------------------------------------------------------------------------

(1)              Select as applicable.

 

Administrative Agent:  JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

Credit Agreement:  The Second Amended and Restated Credit Agreement dated as of
May 8, 2012 among Cubic Corporation, the Lenders parties thereto, and JPMorgan
Chase Bank, as Administrative Agent.

 

A-1

--------------------------------------------------------------------------------


 

Assigned Interest

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

 

 

 

 

 

 

 

 

Revolving Commitment

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    ,20  [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:]

 

 

 

 

CUBIC CORPORATION

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

CUBIC CORPORATION CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

(a)           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Financing Documents or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Financing Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Financing Document.

 

(b)           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Financing Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Financing Documents are required to be performed by it as a Lender.

 

(c)           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

(d)           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the internal law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PROMISSORY NOTE

 

New York, New York
, 2012

 

FOR VALUE RECEIVED, the undersigned, Cubic Corporation (the “Maker”), hereby
promises to pay to the order of                        (the “Lender”), at the
office of JPMorgan Chase Bank, N.A. (the “Agent”), at 277 Park Avenue, New York,
New York at the expiration of the Availability Period as defined in the Second
Amended and Restated Credit Agreement, dated as of May 8, 2012, among the Maker,
the Lenders named therein and the Agent (as the same may be amended, modified or
supplemented from time to time in accordance with its terms, the “Credit
Agreement”) or earlier as provided for in the Credit Agreement, the aggregate
unpaid principal amount of all Revolving Loans (as defined in the Credit
Agreement) to the Maker from the Lender pursuant to the terms of the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date thereof on the principal
amount hereof from time to time outstanding, in like funds, at said office, at a
rate or rates per annum and, in each case, and payable on such dates as
determined pursuant to the terms of the Credit Agreement.

 

The Maker promises to pay interest, on demand, on any overdue principal and fees
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates determined as set forth in the Credit Agreement.

 

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Promissory Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Makers to make payments of principal and interest
in accordance with the terms of this Promissory Note and the Credit Agreement.

 

This Promissory Note is one of the Notes referred to in the Credit Agreement,
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.  THIS PROMISSORY NOTE SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

 

C-1

--------------------------------------------------------------------------------


 

 

CUBIC CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

Loans and Payment

 

Date

 

Amount and
Type of Loan

 

Payments
Principal
Interest

 

Unpaid Principal
Balance of Note

 

Name of Person Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTEE

 

SECOND AMENDED AND RESTATED GUARANTEE dated as of May 8, 2012, by each of the
signatories hereto (individually, a “Guarantor” and collectively, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., a national banking
association, as administrative agent (“Agent”) for (i) the Lenders (the
“Lenders”) named in Schedule 2.01 of the Second Amended and Restated Credit
Agreement dated as of the date hereof, among Cubic Corporation (the “Borrower”),
the Agent and the Lenders (as amended, restated, modified or supplemented from
time to time in accordance with its terms, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement) and (ii) itself as issuer of the
Letters of Credit.

 

The Agent and the Lenders have agreed to extend Loans and certain other
financial accommodations to, including, without limitation, the issuance of the
Letters of Credit for the account of the Borrower pursuant to, and subject to
the terms and conditions of, the Credit Agreement.  The obligation of the
Lenders to extend such Loans and of the Agent to issue the Letters of Credit
under the Credit Agreement is conditioned on the execution and delivery by the
Guarantors of a guarantee in the form hereof of the due and punctual payment and
performance of (a) the principal of and interest on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (b) Indebtedness at any time and from time to time under the
Letters of Credit and (c) all other obligations of the Borrower at any time and
from time to time under the Credit Agreement and the other Financing Documents
(the foregoing collectively being herein referred to as the “Guaranteed
Obligations”).

 

The Guarantors are parties to that certain Amended and Restated Guarantee dated
as of December 16, 2009 (the “Existing Guarantee”) pursuant to which they
guaranteed the obligations of the Borrower under the first amended and restated
credit agreement dated as of December 16, 2009 (the “Existing Credit
Agreement”).  The Existing Credit Agreement is being amended and restated
pursuant to the terms of the Credit Agreement and, in connection therewith, the
Guarantors have agreed to amend and restate the Existing Guarantee.

 

Accordingly, in consideration of the premises and in order to induce the Agent
and the Lenders to make Loans and extend other financial accommodations under
the Credit Agreement, each Guarantor hereby, jointly and severally, agrees that
the Existing Guarantee shall be amended and restated in its entirety as follows:

 

Section 1.  Guarantee.  Each Guarantor hereby, jointly and severally,
irrevocably and unconditionally, guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, and the punctual
performance, of all present and future Guaranteed Obligations.  Each Guarantor
also guarantees the full, prompt and unconditional performance of all
obligations and agreements of every kind owed or hereafter to be owed by
Borrower to the Agent or the Lenders under the Credit Agreement and the other
Financing Documents to which Borrower is a party.

 

--------------------------------------------------------------------------------


 

Section 2.  Waiver.  Each Guarantor hereby absolutely, unconditionally and
irrevocably waives, to-the fullest extent permitted by law, (i) promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee, (ii) presentment, demand of payment, protest, notice of dishonor or
nonpayment and any other notice with respect to the Guaranteed Obligations,
(iii) any requirement that the Agent or the Lenders protect, secure, perfect or
insure any security interest or Lien on any property subject thereto or exhaust
any right or take any action against the Borrowers or any other Person or any
collateral, and (iv) any other action, event or precondition to the enforcement
of this Guarantee or the performance by each Guarantor of its obligations
hereunder.

 

Section 3.  Guarantee Absolute.

 

(a)           This Guarantee is one of payment and performance, not collection,
and the obligations of the Guarantors under this Guarantee are independent of
the obligations of the Borrower under the Credit Agreement and any other
Financing Document, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guarantee, irrespective of
whether any action is brought against the Borrower or whether the Borrower is
joined in any such action or actions.

 

(b)           The liability of the Guarantors under this Guarantee shall, to the
fullest extent permitted under applicable law, be absolute and unconditional
irrespective of:

 

(i)            any invalidity, irregularity, voidability, voidness or
unenforceability of the Credit Agreement, the Notes, or any other Financing
Document or any other agreement or instrument relating thereto, or of all or any
part of the Guaranteed Obligations or of any security therefor;

 

(ii)           any change in the manner, place or terms of payment or
performance, and/or any change or extension of the time of payment or
performance of, renewal or alteration of, any Guaranteed Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any other amendment or waiver of or any consent to departure from
the Credit Agreement or the Notes or any other Financing Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrower or any of its Subsidiaries or otherwise;

 

(iii)          any sale, exchange, release, surrender, realization upon any
property by whomsoever at any time pledged or mortgaged to secure, or howsoever
securing, all or any of the Guaranteed Obligations, and/or any offset against,
or failure to perfect, or continue the perfection of, any Lien in any such
property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Guaranteed Obligations;

 

(iv)          any exercise or failure to exercise any rights against the
Borrower or others (including the Guarantors);

 

(v)           any settlement or compromise of any Guaranteed Obligation, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and any subordination of
the payment of all or any part thereof to the payment of any Guaranteed
Obligation (whether due or not) of the Borrower to creditors of the Borrower
other than the Guarantors;

 

2

--------------------------------------------------------------------------------


 

(vi)          any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other assets of the Borrower or any of its Subsidiaries;

 

(vii)         any change, restructuring or termination of the existence of any
of the Borrower or any of its Subsidiaries; or

 

(viii)        any other agreements or circumstance of any nature whatsoever
which might otherwise constitute a defense available to, or a discharge of, this
Guarantee and/or obligations of the Guarantors hereunder, or a defense to, or
discharge of, the Borrower or any other Person or party relating to this
Guarantee or the obligations of the Guarantors hereunder or otherwise with
respect to the Loans or Letters of Credit extended to the Borrower, in each case
other than the indefeasible payment in full of the Guaranteed Obligations.

 

(c)           The Agent may at any time and from time to time (whether or not
after revocation or termination of this Guarantee) without the consent of, or
notice (except as shall be required by applicable law that cannot be waived) to,
the Guarantors, and without incurring responsibility to the Guarantors or
impairing or releasing the obligations of the Guarantors hereunder, apply any
sums by whomsoever paid or howsoever realized to any Guaranteed Obligation
regardless of what Guaranteed Obligations remain unpaid.

 

(d)           This Guarantee shall continue to be effective or be reinstated, as
the case may be, if claim is ever made upon the Agent or any Lender for
repayment or recovery of any amount or amounts received by the Agent or such
Lender in payment or on account of any of the Guaranteed Obligations and the
Agent or such Lender repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent or such Lender or the respective property of each,
or any settlement or compromise of any such claim effected by the Agent or such
Lender with any such claimant (including the Borrower), the Guarantors shall be
and remain liable to the Agent or such Lender, as applicable, hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Agent or such Lender.

 

Section 4.  Continuing Guarantee.  This Guarantee is a continuing one and shall
(i) remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations, (ii) be binding upon each
Guarantor, its successors and assigns, and (iii) inure to the benefit of, and be
enforceable by, the Agent and its successors, transferees and assigns.  All
obligations to which this Guarantee applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon.

 

Section 5.  Representations, Warranties and Covenants.  Each Guarantor hereby
represents, warrants and covenants to and with the Agent that:

 

3

--------------------------------------------------------------------------------


 

(a)           The Guarantor has the power to execute and deliver this Guarantee
and to incur and perform its obligations hereunder;

 

(b)           The Guarantor has duly taken all necessary action to authorize the
execution, delivery and performance of this Guarantee and to incur and perform
its obligations hereunder;

 

(c)           No consent, approval, authorization or other action by, and no
notice to or of, or declaration or filing with, any governmental or other public
body, or any other Person, is required for the due authorization, execution,
delivery and performance by the Guarantor of this Guarantee or the consummation
of the transactions contemplated hereby;

 

(d)           The execution, delivery and performance by the Guarantor of this
Guarantee, do not and will not violate or otherwise conflict with any term or
provision of any material agreement, instrument, judgment, decree, order or any
statute, rule or governmental regulation applicable to the Guarantor or result
in the creation of any Lien upon any of its properties or assets pursuant
thereto;

 

(e)           This Guarantee has been duly authorized, executed and delivered by
the Guarantor and constitutes the legal, valid and binding obligation of the
Guarantor, and is enforceable against the Guarantor in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law);

 

(f)            No proceeding referred to in paragraph (g) or (h) of Article VII
of the Credit Agreement is pending against the Guarantor and no other event
referred to in such paragraphs (g) and (h) of such Article VII has occurred and
is continuing with respect to the Guarantor, and the property of the Guarantor
is not subject to any assignment for the benefit of creditors; and

 

(g)           Each Guarantor will take all necessary actions to comply with the
provisions of the Credit Agreement applicable to it.

 

Section 6.  Expenses.  The Guarantors will upon demand reimburse the Agent for
any sums, costs, and expenses which the Agent may pay or incur pursuant to the
provisions of this Guarantee or in negotiating, executing, perfecting,
defending, protecting or enforcing this Guarantee or in enforcing payment of the
Guaranteed Obligations or otherwise in connection with the provisions hereof,
including court costs, collection charges, travel expenses, and reasonable
attorneys’ fees, together with interest thereon as specified in Section 12
hereof.

 

Section 7.  Terms.  (a) The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

 

(b)           All references herein to Sections and subsections shall be deemed
to be references to Sections and subsections of this Guarantee unless the
context shall otherwise require.

 

Section 8.  Amendments and Modification.  No provision hereof shall be modified,
altered or limited except by written instrument expressly referring to this
Guarantee and to such provision, and executed by the party to be charged.

 

4

--------------------------------------------------------------------------------


 

Section 9.  Subrogation.  Upon making full payment with respect to any
Guaranteed Obligation hereunder, the Guarantors shall be subrogated to the
rights of the payee against the Borrower with respect to such obligation;
provided that the Guarantors shall not enforce any payment by way of subrogation
so long as any Lender has any Commitment under the Credit Agreement, any Letter
of Credit shall remain outstanding or any Guaranteed Obligation remains unpaid.

 

Section 10.  Remedies Upon Default; Right of Set-Off.  (a)  Upon the occurrence
and during the continuance of any Event of Default, the Agent may, without
notice to or demand upon the Borrower or the Guarantors, declare any Guaranteed
Obligations immediately due and payable, and shall be entitled to enforce the
obligations of the Guarantor hereunder.

 

(b)           Upon such declaration by the Agent, the Agent and any Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Agent or any Lender to or for the credit or the account of
any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guarantee that are then due, whether or not the
Agent or such Lender shall have made any demand under this Guarantee.  The Agent
agrees promptly to notify such Guarantor after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Agent and Lenders under this
Section 10 are in addition to other rights and remedies (including other rights
of set-off) which the Agent and Lenders may have.

 

Section 11.  Statute of Limitations.  Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by the Borrower or
others (including any Guarantor), with respect to any of the Guaranteed
Obligations shall, to the fullest extent permitted under applicable law, if the
statute of limitations in favor of the Guarantors against the Agent or Lenders
shall have commenced to run, toll the running of such statute of limitations
and, if the period of such statute of limitations shall have expired, prevent
the operation of such statute of limitations.

 

Section 12.  Interest.  All amounts payable from time to time by the Guarantors
hereunder shall bear interest at an interest rate per annum determined in
accordance with Section 2.12 of the Credit Agreement as if such amounts were
payable by the Borrower.

 

Section 13.  Rights and Remedies Not Waived.  No act, omission or delay by the
Agent shall constitute a waiver of its rights and remedies hereunder or
otherwise.  No single or partial waiver by the Agent of any default hereunder or
right or remedy which it may have shall operate as a waiver of any other
default, right or remedy or of the same default, right or remedy on a future
occasion.

 

Section 14.  Admissibility of Guarantee.  The Guarantors agree that any copy of
this Guarantee signed by the Guarantors and transmitted by telecopier for
delivery to the Agent shall be admissible in evidence as the original itself in
any judicial or administrative proceeding, whether or not the original is in
existence.

 

5

--------------------------------------------------------------------------------


 

Section 15.  Notices.  All notices, requests and demands to or upon the Agent or
the Guarantors under this Agreement shall be in writing and given as provided in
the Credit Agreement (with respect to the Guarantors, to the address of the
Borrower as set forth in the Credit Agreement).

 

Section 16.  Counterparts.  This Guarantee may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original and all of which
shall together constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Guarantee by telecopy shall be effective
as delivery of a manually executed counterpart of this Guarantee.

 

Section 17.  CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL ETC.  (a) EACH
GUARANTOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT THEREFROM IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING, (i) TRIAL
BY JURY, (ii) TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND
(iii) THE RIGHT TO INTERPOSE ANY SET-OFF, COUNTERCLAIM OR CROSS-CLAIM (UNLESS
SUCH SET-OFF, COUNTERCLAIM OR CROSS-CLAIM COULD NOT, BY REASON OF ANY APPLICABLE
FEDERAL OR STATE PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER
ACTION).

 

(b)           Each Guarantor irrevocably consents to the service of process of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by certified mail, postage prepaid, to such Guarantor at its
address determined pursuant to Section 15 hereof.

 

(c)           Nothing herein shall affect the right of the Agent to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against any Guarantor in any other jurisdiction.

 

(d)           Each Guarantor hereby waives presentment, notice of dishonor and
protests of all instruments included in or evidencing any of the Guaranteed
Obligations, and any and all other notices and demands whatsoever (except as
expressly provided herein).

 

Section 18.  GOVERNING LAW.  THIS GUARANTEE SHALL BE CONSTRUCTED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

 

6

--------------------------------------------------------------------------------


 

Section 19.  Captions; Separability.  (a) The captions of the Sections and
subsections of this Guarantee have been inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Guarantee.

 

(b)           If any term of this Guarantee shall be held to be invalid, illegal
or unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.

 

Section 20.  Enforcement.  If, in any action to enforce this Guarantee or any
proceeding to allow or adjudicate a claim under this Guarantee, a court of
competent jurisdiction determined that enforcement of this Guarantee against any
Guarantor for the full amount of the Guaranteed Obligations is not lawful under,
or would be subject to avoidance under, Section 548 of the United States
Bankruptcy Code or any applicable provision of comparable state law, the
liability of such Guarantor under this Guarantee shall be limited to the maximum
amount lawful and not subject to avoidance under such law.

 

Section 21.  Contribution.  Each Guarantor agrees that in the event a payment
shall be made by any Guarantor (the “Claiming Guarantor”) under this Guarantee
or assets of such Claiming Guarantor shall be sold pursuant to any mortgage,
security agreement or similar instrument or agreement to satisfy a claim of the
Lenders or the Agent, each other Guarantor (a “Contributing Guarantor”) shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all Guarantors on the date
hereof.

 

Section 22.  Acknowledgment of Receipt.  Each Guarantor acknowledges receipt of
a copy of this Guarantee and each of the Financing Documents.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed or caused this Guarantee to
be duly executed in the State of New York as of the date first above set forth.

 

 

CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

CUBIC APPLICATIONS, INC., a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

CUBIC DEFENSE APPLICATIONS, INC., a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

CUBIC SIMULATION SYSTEMS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

OMEGA TRAINING GROUP, INC., a Georgia corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

8

--------------------------------------------------------------------------------


 

 

ABRAXAS CORPORATION, INC., a Virginia corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

9

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

CUBIC CORPORATION
OFFICER’S CERTIFICATE

 

In Conformance with the Second Amended and Restated Credit Agreement Dated
                  , 2012
As of and for the Period Ending           .

 

The following certification is provided to the Lenders as required under
Section 5.02 of the Second Amended and Restated Credit Agreement dated May 8,
2012 (the Agreement).  The undersigned hereby certifies that:

 

a.                                      the Borrower was in compliance with the
requirements of Section 6.01 through 6.05 and 6.10 of the Agreement, inclusive,
during the period covered by the accompanying financial statements (detailed
calculations of financial covenant compliance annexed), and

 

b.                                      the undersigned has reviewed the terms
of the Agreement and has made, or caused to be made under his or her
supervision, a review of the transactions and conditions of the Borrower and its
Subsidiaries from the beginning of the period covered by the accompanying
financial statements to the date of this certificate, and that such review
(i) has not disclosed the existence during such period of any condition or event
that constitutes a Default as defined in the Agreement and (ii) has confirmed
that Unrestricted Subsidiaries constitute, in the aggregate,     % of
Consolidated Total Capitalization.

 

Dated at San Diego, California, this          day of                         ,
        .

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 6.01(a) — Consolidated EBITDA to Consolidated Cash Interest Expense.

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”) as set forth on Schedule 2:

 

$

 

 

B.

Consolidated Cash Interest Expense for the Subject Period:

 

$

 

 

C.

Consolidated EBITDA to Consolidated Cash Interest Expense (Line I.A ÷ Line I.B):

 

$

 

 

Minimum required: 3.00 to 1.00

 

 

 

 

 

 

II.

Section 6.01(b) — Leverage Ratio.

 

 

 

 

A.

Consolidated Indebtedness at Statement Date as set forth on Schedule 2:

 

$

 

 

B.

Consolidated EBITDA for the Subject Period as set forth on Schedule 2:

 

$

 

 

C.

EBITDA of any Person which becomes a Restricted Subsidiary during the Subject
Period:

 

$

 

 

D.

Leverage Ratio (Line II.A ÷ Line II.B + Line II.C):

 

$

 

 

Maximum permitted: 3.25 to 1.00

 

 

 

 

 

 

III.

Section 6.02(b)(ii) — Indebtedness.

 

 

 

Indebtedness of Restricted Subsidiaries (other than Guarantees permitted under
Section 6.02(b)(i)) as of Statement Date:

 

$

 

 

Maximum permitted (10% of total consolidated assets of Borrower and Restricted
Subsidiaries):

 

$

 

 

 

 

 

IV.

Section 6.03(h) — Liens.

 

 

 

Obligations of Borrower and Restricted Subsidiaries secured by Liens other than
Liens permitted under Section 6.03(a) through (g)) as of Statement Date:

 

$

 

 

Maximum permitted (15% of total consolidated assets of Borrower and Restricted
Subsidiaries):

 

$

 

 

 

 

 

V.

Section 6.10(d) — Restricted Payments.

 

 

 

Cash dividends paid during fiscal year to date as of Statement Date:

 

$

 

 

Maximum permitted: if Leverage Ratio set forth on Line II.D above is less than
2.00 to 1.00, unlimited; if Leverage Ratio set forth on Line II.D above is
greater than or equal to 2.00 to 1.00, the amount set forth on Line V.B.

 

 

 

 

A.

Consolidated Net Income for previous fiscal year:

 

$

 

 

B.

Maximum cash dividends for current fiscal year (Line V.A x 0.5 + $25,000,000 —
amounts paid pursuant to Section 6.10(c) during such fiscal year):

 

$

 

 

 

 

 

 

VI.

Section 6.11 — Investments in Unrestricted Subsidiaries.

 

 

 

Aggregate amount of investments described in Section 6.11 by the Borrower and
its Restricted Subsidiaries in Unrestricted Subsidiaries outstanding at such
time:

 

$

 

 

Maximum permitted: if Leverage Ratio set forth on Line II.D above is less than
2.00 to 1.00, unlimited; if Leverage Ratio set forth on Line II.D above is
greater than or equal to 2.00 to 1.00,the amount set forth on Line VI.B.

 

 

 

 

A.

Consolidated Net Income for previous fiscal year:

 

$

 

 

B.

Maximum investments (Line VI.A x 0.5 + $25,000,000):

 

$

 

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Net Income

 

 

 

 

 

 

 

 

 

 

 

- interest income

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

 

+ net income taxes

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ non-cash stock option expense

 

 

 

 

 

 

 

 

 

 

 

+ non-cash losses

 

 

 

 

 

 

 

 

 

 

 

- non-cash gains

 

 

 

 

 

 

 

 

 

 

 

= EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Indebtedness
(in accordance with the definition of Consolidated Indebtedness
as set forth in the Credit Agreement)

 

Liabilities for borrowed money

 

$

 

 

+ liabilities for deferred purchase prices of property

 

$

 

 

+ liabilities for Capital Leases

 

$

 

 

+ liabilities for letters of credit

 

$

 

 

+ Swaps

 

$

 

 

+ Guarantees of any of the foregoing (without duplication)

 

$

 

 

Consolidated Indebtedness

 

$

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 8, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Cubic Corporation, each lender from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 8, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Cubic Corporation, each lender from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 8, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Cubic Corporation, each lender from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 8, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Cubic Corporation, each lender from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------